TWENTY-SEVENTH AMENDMENT

KANSAS CITY LIFE INSURANCE COMPANY
SAVINGS AND PROFIT SHARING PLAN

        THIS TWENTY-SEVENTH AMENDMENT, comprising the restated Kansas City Life
Insurance Company Savings and Profit Sharing Plan, except as otherwise
specifically stated in the Plan, is effective the lst day of January, 2002, and
is entered into by and between Kansas City Life Insurance Company, a Corporation
organized and existing under the Laws of the State of Missouri, hereinafter
called the “Company”, and John K. Koetting, Robert C. Miller and Anne C. Moberg,
hereinafter referred to as the “Trustees”.

ARTICLE I

Creation and Purpose of Trust

        1.1 Name. The Company hereby creates this Plan and Trust to be known as
the “Kansas City Life Insurance Company Savings and Profit Sharing Plan”
(formerly the Kansas City Life Insurance Company Savings and Investment Plan),
hereinafter sometimes re-ferred to as the “Plan” or “Trust”.
        1.2 Purpose. It is the purpose of this Plan to recognize the
contributions of its employees to the successful operation of the Company and to
reward such contributions by providing certain savings and investment and profit
sharing benefits for those who become participants under the Plan, and for their
beneficiaries.
        1.3 Exclusive Benefit of Employees. This Agreement has been made, and
this Plan and Trust created, for the exclusive benefit of the Company's full
time employees and their beneficiaries. The terms of this Plan are intended to
comply with the provisions of Sections 401(a), 501(a) and 401(k) of the Internal
Revenue Code of 1986 as amended from time to time, and Treasury Department
Regu-lations in connection therewith in order that the Plan and Trust may
qualify for tax exemption. Under no circumstances shall any part of the
principal or income of the Plan and Trust be used for, or revert to, the
Company, or be used for, or diverted to, any pur-poses other than for the
exclusive benefit of the employees and their beneficiaries. This Plan and Trust
shall not be construed, however, as giving any employee, or any other person,
any right, legal or equitable as against the Company, the Trustees, or the
principal or income of the Trust, except as specifically provided for herein,
nor shall it be construed as giving any employee the right to remain with the
Company or in the Company’s employment.

ARTICLE II

Qualification and Eligibility

        2.1 Qualification. The requirements of qualification for employees are
set forth hereinafter.

  A. Employees. Beginning February 1, 2002, each present and future employee
shall be qualified to enter into a compensation reduction agreement under
Paragraph 3.1 at the time specified in Paragraph 2.2 following the later of his
date of hire or attaining the age of twenty-one (21) years.     Each present and
future employee shall be qualified to receive a matching Company contribution as
specified in Paragraph 4.1 and a discretionary profit sharing contribution as
specified in Paragraph 4.2 of this Plan,

    (1) who shall have completed one (1) year of employment with the Company
during which he shall have com-pleted one thousand (1,000) hours of employment
from date of hire, or if he has not completed one thousand (1,000) hours of
employment within such period, then one thousand (1,000) hours of employ-ment
during a calendar year beginning with the calendar year which includes the first
anniversary of the employee’s date of hire, and     (2) who shall have attained
the age of twenty-one (21) years.     (3) With respect to this Plan, an "hour of
employment" shall mean:

      (a) Each hour for which an employee is directly or indirectly paid, or
entitled to payment, by the Company for the performance of duties. These hours
shall be credited to the employee for the computation period or periods in which
the duties are performed; and       (b) Each hour for which back pay,
irrespective of mitigation of damages, has been either awarded or agreed to by
the Company, with no duplica-tion of credit for hours under Subparagraphs (a),
(b) and (c). These hours shall be credited to the employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made. With
respect to periods described in Subparagraph (c) below, crediting of back pay
hours shall be subject to the limitations set forth in that Subparagraph.      
(c) Each hour for which an employee is directly or indirectly paid, or entitled
to payment, by the Company for reasons such as vacation, holidays, illness,
incapacity (including disa-bility), layoff, jury duty, military leave or leave
of absence in a period during which no duties are performed (irrespective of
whether the employment relationship has terminated). These hours shall be
credited to the employee for the computation period or periods during which the
nonperformance of such duties occurs. No hour shall be credited based on any
payment under a plan maintained solely to comply with applicable workers’
compensation, unemployment compensation, or disability insurance laws, or which
solely reimburses an employee for medical or medically-related expenses incurred
by the employee. No more than five hundred one (501) hours shall be credited
under this Subparagraph for any con-tinuous period during which the employee did
not or would not have performed duties. Hours of service for periods of time
during which no duties are performed under Subparagraphs (b) and (c) shall be
calculated and credited according to Department of Labor Regulations
2530.200b-2(b) and (c).       (d) In computing an employee’s hours of employment
on a weekly or monthly basis, when a record of hours of employment is not
available to determine the hours of employment under Subparagraphs (a), (b) and
(c), the employee shall be assumed to have worked forty-five (45) hours for each
week, or one hundred ninety (190) hours for each month (as appli-cable), for
which the employee would be required to be credited with at least one (1) hour
of employment under Subparagraphs (a), (b) and (c) above.       (e) An "hour of
employment" shall also include time for which an employee is absent from work
either

        (i) by reason of the pregnancy of such employee,         (ii) by reason
of the birth of a child of the employee,         (iii) by reason of the
placement of a child in connection with the adoption of the child by the
employee, or         (iv) for purposes of caring for the child during the period
immediately fol-lowing the birth or placement for adoption, or         (v) a
leave of absence covered under the Family and Medical Leave Act of 1993.

        However, the total number of hours of such service counted for any one
(1) period shall not exceed five hundred one (501) hours.

    (4) For the purpose of computing continuous employment, leaves of absence
may be included which have been authorized by the Company for any of the
following reasons:

      (a) Sickness.       (b) Disability.       (c) Service with the armed
forces of the United States during any war or national emergency declared by the
President or the Congress, or undeclared.       (d) Pregnancy, not to exceed
twelve (12) months.       (e) Public service, whether elected or otherwise.    
  (f) Obtaining additional education, involving periods of time not to exceed
twelve (12) months for each leave of absence granted, but only after completion
of one (1) full year of full time employment.

    (5) Such leaves of absence may be counted in computing continuous employment
provided the employee returns to active employment on or before the end of such
leave of absence, and when because of service in the armed forces as stated
above, provided the employee returns to active employment with the Company
within ninety (90) days following his discharge from such service, or such
longer period during which his re-employment rights are protected by law.    
(6) Any such employee who is not qualified as a participant prior to the
commencement of such a leave of absence shall not be so qualified until his
return to active employment. The provisions of this Section shall be applied in
a like manner to all employees under similar circumstances.

        2.2 Eligibility Date. Except as provided in the next sentence, any
employee of the Company who becomes qualified after the effective date of this
Agreement, shall be eligible to become a participant as of the first (1st)
business day of the month coinciding with or next following the employee’s
qualification, whichever first occurs. Any employee of Old American Insurance
Company shall be eligible to become a participant no earlier than November 1,
1992 and in accordance with the terms of the Adoption Agreement dated December
19, 1991.
        2.3 Company to Furnish Eligibility Lists. Each month, the Company shall
transmit to the Committee the names of all employees and such other information
concerning them as the Committee may request. The Committee shall then determine
the employees who are eligible, or who will be eligible as of the first (1st)
business day of each month to become participants and shall notify each such
employee in writing of the existence of this Trust and of its basic provisions,
and of the employee’s eligibility, and shall provide a form or application for
participation, and such other forms, if any, as may be required to effect
participation.
        2.4 Election to Participate. Any eligible employee who desires to become
a participant must execute and deliver to the Committee an application for
participation on the form provided by the Committee and such other forms, if
any, as may be required. In such application for participation, the employee
shall agree to be bound by the terms of this Plan and Trust and of all
amendments hereafter adopted with the same force and effect as if the employee
had executed this Plan and Trust, and shall set forth such reason-able
information as may be required by the Committee to effect participation and
maintain the qualified status of this Plan and Trust.
        2.5 Failure to Elect. Any employee who fails to elect to become a
participant at the time of first becoming eligible, may elect to commence
participation on the first (1st) business day of any succeeding month provided
the employee shall then be eligible. Any employee on a leave of absence
authorized by the Company, as defined in Subparagraph A(4) hereinabove, at a
time when he or she could otherwise be eligible to become a participant, shall
be eligible on the first (1st) business day of the first (1st) month coinciding
with or next following return to active employment with the Company provided
that on such date he shall meet the eligi-bility requirements.
        2.6 Participation and Service on Re-employment. Subject to the
provisions of this Plan, participation in the Plan by an employee shall cease
upon termination of employment with the Company. Upon an employee’s termination
on or after January 1, 1976, any twelve (12) month employment period during
which the employee completes less than five hundred one (501) hours of
employment or work due to a termination shall constitute a one (1) year break in
service.
        Upon the re-employment by the Company of any person whose participation
has been terminated from January 1, 1976 through December 31, 1984, the
following rule shall apply in determining his participation and vesting in the
Plan:

  (a) Participation - before a break in service: If the employee is rehired
before he has a one (1) year break in service, he shall be eligible to
participate in the plan on the first (1st) business day of the month immediately
following the date of his re-employment if he shall be otherwise qualified.    
After a break in service: If an employee is rehired after he has a one (1) year
break in service, he shall be eligible to participate in the Plan upon his
completion of the requirements set forth in Paragraph 2.1 herein.   (b) Service
- for vested participants: In the case of a person who was vested when his prior
period of employment terminated, any service attributable to his prior period of
employment shall be reinstated as of the date of his reparticipation and he
shall be vested immediately upon his reparticipation.     For other persons: In
the case of a re-employed employee who was not a participant in the Plan during
his prior period of employment, or in the case of a participant who was not
vested when his prior period of employment terminated, any service attributable
to his prior period of employment shall be restored only if the number of
consecutive years of his break in service was less than the aggregate number of
his years of prebreak service.


        Upon the re-employment by the Company of any person who has been
terminated on or after January 1, 1985, the following rules shall apply in
determining his participation and vesting in the Plan:

  (a) Participation - before a five (5) year break in service: If the employee
is rehired before the number of one (1) year breaks in service equals or exceeds
the greater of five (5) consecutive years of service, or the aggregate number of
years of service earned before the consecutive breaks in service, he shall be
eligible to participate in the Plan on the first (1st) business day of the month
immediately following the date of his re-employment if he shall be otherwise
qualified. This rule of parity will apply to employees who had no vested
interest on separation of employment.     After a five (5) year break in
service: If an employee is re-hired and he does not qualify for participation or
vesting under the rule in the above Paragraph, he shall be eligible to
participate in the Plan upon his com-pletion of the requirements set forth in
Paragraph 2.1 herein.   (b) Service - for vested participants: In the case of a
person who was fully or partially vested in his Fund III account when his prior
period of employment terminated, any service attributable to his prior period of
employment shall be reinstated as of the date of his re-employment and he shall
participate immediately and also be vested in accordance with prior years of
service.     For other persons: In the case of a re-employed employee who was
not a participant in the Plan during his prior period of employment, or in the
case of a participant who was not vested when his prior period of employment
terminated, any service attributable to his prior period of employment shall be
restored unless the number of one (1) year breaks in service equals or exceeds
the greater of five (5) consecutive years of service, or the aggregate number of
years of service earned before the consecutive breaks in service.     Sunset
Life and Old American Insurance Company: If an employee’s employment with either
Kansas City Life Insurance Company, Sunset Life Insurance Company of America,
Old American Insurance Company, or any other affiliated corporation of Kansas
City Life Insurance Company, shall be terminated and he is subsequently employed
by any other of the affiliated corporations, his employment shall be treated as
if under one (1) employer for the purpose of this Plan.

        2.7 In determining whether a break in service has occurred, and not for
purposes of determining a participant’s vesting service, the hours described in
Paragraph 2.1A(3)(e) above shall be treated as hours of service (i) only in the
year in which the absence from work begins, if a participant would be prevented
from incurring a one (1) year break in service in such year solely because the
period of absence is treated as hours of service as provided in Paragraph
2.1A(3)(e), or (ii) in any other case, in the immediately following year.

ARTICLE III

Member Contributions

        3.1 Rate of Contribution. Commencing January 1, 1988, each participant
may elect to enter into a compensation reduction agreement with the Company by
which a contribution will be made for his or her respective account in an amount
equivalent to one percent (1%) (commencing September 1, 1993), two percent (2%),
three percent (3%), four percent (4%), five percent (5%), six percent (6%),
seven percent (7%), eight percent (8%), nine percent (9%), ten percent (10%),
and commencing January 1, 1998, eleven percent (11%), twelve percent (12%),
thirteen percent (13%), fourteen percent (14%), or fifteen percent (15%), and
commencing January 1, 2002, any percentage not to exceed one hundred percent
(100%) of his unreduced monthly salary or earnings, whichever may be applicable;
provided however, that no contribution in excess of five percent (5%), and,
commencing January 1, 1994, six percent (6%), shall be made for any participant
who shall be classified as a highly compensated person. A participant may elect
to change his contribution percentage rate as of the first (1st) day of any
month, but not more than once in any six (6) month period, by giving such
written notice as shall be prescribed by the Committee. However, this limitation
shall not apply to a change in contribution percentage rate effective January 1,
1994 made by a highly compensated person, a change in contribution percentage
rate made by any participant that was effective January 1, 1998, or a change in
contribution percentage rate effective January 1, 2002 made by a participant who
is not a highly compensated person. The contribution for each participant shall
be paid to the Trustees not less often than monthly and credited to the
respective participant’s accounts. No contribution for a participant shall
exceed ten thousand dollars ($10,000.00) each calendar year, subject to annual
adjustments pursuant to Internal Revenue Code Sections 415(d), 402(g) and
regulations. The contributions herein may sometimes be referred to as the
participant’s “elective account”.
        Beginning with years after December 31, 2001, no participant shall be
permitted to have elective contributions made under this Plan, or any other
qualified plan maintained by the Company during any taxable year, in excess of
the dollar limitation contained in Code Section 402(g) in effect for such
taxable year, except for catch-up elective contributions permitted in the
following paragraph and Code Section 414(v).
        Beginning with contributions made after December 31, 2001, all employees
who are eligible to make elective contributions under this Plan and who have
attained age fifty (50) before the close of the Plan year shall be eligible to
make catch-up elective contri-butions in accordance with, and subject to the
limitations of, Code Section 414(v). Such catch-up elective contributions shall
not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Code Sections 402(g) and 415. The Plan
shall not be treated as failing to satisfy the provisions of the Plan
implementing the requirements of Code Sections 401(k)(3), 401(k)(11),
401(k)(12), 410(b) or 416, as applicable, by reason of the making of such
catch-up elective contributions.
        3.2 Salary or Compensation Defined.

  A. For the purposes of Paragraph 3.1 herein and with respect to employees of
the Company, the term “salary” or “compensation”, includes only the fixed
amounts, hourly, weekly, semi-monthly or monthly, due and payable to the
employees of the Company, not reduced by any salary reductions, but not to
exceed, commencing January 1, 1994, one hundred fifty thousand dollars
($150,000.00), and, commencing January 1, 2002, two hundred thousand dollars
($200,000.00) for each calendar year, and does not include any bonuses,
overtime, pay in lieu of vacation, pay while on layoff, severance pay, or other
extraordinary payments by the Company.   B. The one hundred fifty thousand
dollar ($150,000.00) amount shall be adjusted at the same time and in such
manner as permitted under Code Sections 401(a)(17), 415(d) and regulations
thereunder. The two hundred thousand dollar ($200,000.00) amount shall be
adjusted at the same time and in such manner in accordance with Code Section
401(a)(17). For all other purposes of this Plan, compensation shall be defined
by the provisions of Internal Revenue Code Regulation 1.415-2(d)(11)(i) and
shall also include any amount not includable in the gross income of an employee
under Code Sections 125, 132(f)(4), 402(e)(3), 402(h) and 403(b).   C. The
family aggregation rules of Section 414(q) of the Internal Revenue Code, as
modified by Section 401(a)(17), apply with respect to the requirement that the
Plan must limit the amount of contributions taken into account in determining
contributions. That is, the Plan must treat the following family unit as a
single employee with one compensation to which the annual compensation limit
under the plan applies:     An employee who is either a five percent (5%) owner
or is both a highly compensated employee and one of the ten (10) most highly
compensated employees, such employee’s spouse, and any lineal descendants of
such employee who have not attained age nineteen (19) before the close of the
year. If the compensation for the family unit exceeds the annual compensation
limit, then the Plan must prorate the limit among the members of the family unit
in proportion to each individual’s compensation.     The family aggregation
rules shall not apply effective January 1, 1997.

        3.3 Suspension of Contributions. A participant may suspend his
compensation reduction agreement as of the last day of any month by giving such
notice as shall be prescribed by the Com-mittee, and no contribution shall be
made during such suspension period. Such suspension may last indefinitely. The
participant may resume his compensation reduction agreement on the first (1st)
day of any month following the expiration of six (6) months from the date his
agreement was suspended, providing he shall then be eligible to participate, by
giving such notice as shall be prescribed by the Committee.
        3.4 Distribution Conditions. The balance in each partici-pant's elective
account shall be fully vested at all times and shall not be subject to
forfeiture for any reason. Amounts held in the participant's elective account
may not be distributable prior to the earlier of,

  (1) his retirement, termination of employment or death;   (2) his attainment
of age fifty-nine and one-half (59 1/2);   (3) termination of the Plan without
establishment of a successor Plan by the Company or an affiliated employer;  
(4) the date of the sale by the Company to an entity that is not an affiliated
employer of substantially all the assets, within the meaning of Code Section
409(d)(2), with respect to a participant who continues employment with the
corporation acquiring such assets;   (5) the date of the sale by the Company or
an affiliated employer of its interest in a subsidiary to an entity which is not
an affiliated employer with respect to a participant who continues employment
with such sub-sidiary; or   (6) proven financial hardship, subject to the
limitations of Section 3.5.

        For distributions occurring after December 31, 2001, a participant’s
elective contributions and earnings attributable to those contributions shall be
distributed on account of the parti-cipant’s severance of employment. However,
such a distribution shall be subject to the other provisions of the Plan
regarding distributions, other than provisions of the Plan that require a
separation from service before such amounts may be distributed.
        In the event that the dollar limitation provided for in Para-graph 3.1
is exceeded, the Administrative Committee shall direct the Trustees to
distribute such excess amount, and any income allocable to such amount, to the
participant not later than April 15th following the close of the participant’s
taxable year. If there is a loss allocable to such excess amount, the
distribution shall in no event be less than the lesser of the participant’s
elective account or the amount of the contribution made for such participant’s
elective account in the calendar year resulting from his salary reduction
agreement.
        In the event that a participant is also a participant in another
qualified cash or deferred arrangement as defined in Code Section 401(k), a
simplified employee pension plan as defined in Code Section 408(k), or a salary
reduction arrangement within the meaning of Code Section 3121(a)(5)(d), and the
elective deferrals, as defined in Code Section 402(g)(3), made under such other
arrangements and this Plan cumulatively exceed ten thousand dollars ($10,000.00)
or such amount adjusted annually as provided in Code Section 415(d) and
regulations for such participant’s taxable year, the participant may, not later
than March 1st following the close of his taxable year, notify the
Administrative Committee in writing of such excess and request that his deferred
compensation to this Plan be reduced by an amount specified by the participant.
Such amount shall then be distributed in the same manner as provided in the
previous Paragraph.
        3.5 Withdrawal, Extreme Financial Necessity. The Adminis-trative
Committee, in its sole discretion, may direct the Trustees to distribute to any
participant or his beneficiary up to one hundred percent (100%) of the
participant’s elective account, valued as of the most recent valuation date, in
the case of proven extreme financial necessity. Commencing January 1, 1988, such
distribution shall be limited solely to the participant’s deferred compensation
without regard to any earnings on such deferred com-pensation. Withdrawal under
this section shall only be authorized in the event of financial hardship
resulting from accident to or sickness of a participant or his dependents; or
financial hardship resulting from the establishing or preserving of the home in
which the participant resides, provided funds are not reasonably available from
other financial resources to the participant. Furthermore, any withdrawal
pursuant to the provisions of this section shall be governed by the provisions
of ARTICLE IX herein regarding suspension of participation and forfeitures,
except that the period of suspension shall be twelve (12) months, and the
Administrative Committee’s determination with respect to any question herein
shall be final. However, a participant who receives a distribution from his
elective account after December 31, 2001 on account of hardship shall be
prohibited from making contributions to his elective account for six (6) months
after receipt of the distribution. A participant who receives a distribution
from his elective account in calendar year 2001 on account of hardship shall be
prohibited from making contributions to his elective account for six (6) months
after receipt of the distribution or until January 1, 2002, if later.
Withdrawals pursuant to this Paragraph may not be made by an individual who is
an alternate payee under a Qualified Domestic Relations Order and for whom an
account is being separately maintained, nor shall withdrawals pursuant to this
Paragraph be made by a former employee who was a participant and who has not
withdrawn all the value of his elective account pursuant to Paragraph 10.4.
        The Company and the Administrative Committee shall adopt procedures
necessary to implement the compensation reduction elections provided for herein.
        3.6 Compensation Reduction Limitations. To insure continued
qualification of the Plan, a test sometimes referred to as the “actual deferral
percentage test” must be met for each Plan year. In order to meet the ADP test,
it may be necessary to adjust contributions made by the Company resulting from
the compensation reduction agreements entered into by certain of the
participants.
        In the event that the contribution ratios of the Plan do not satisfy the
test, the Administrative Committee shall adjust the contributions resulting from
the compensation reduction agreements as follows effective January 1, 1997:

  (a) Any distribution under this Paragraph shall be made on or before the
fifteenth (15th) day of the third (3rd) month following the end of the Plan
year, but in no event later than the close of the following Plan year, which in
this case is a calendar year, and shall be determined in the following manner:

    (i) The dollar amount of excess contributions for each highly compensated
participant shall be calculated.     (ii) The total of the dollar amounts in (i)
shall be determined.     (iii) The contributions resulting from the
com-pensation reduction agreement (“elective contributions”) of the highly
compensated participant with the highest dollar amount of elective contributions
shall be reduced by the amount required to cause that highly com-pensated
participant’s elective contributions to equal the dollar amount of the elective
contributions of the highly compensated participant with the next highest dollar
amount of elective contributions. This amount shall be distributed to the highly
compensated participant with the highest dollar amount. However, if a lesser
reduction, when added to the dollar amount already distributed under this (iii)
would equal the total excess contributions, the lesser reduction amount shall be
distributed.     (iv) If the total amount distributed is less than the total
excess contributions, reductions shall continue to be made in accordance with
(iii) until the total amount distributed equals the total excess contributions.

  (b) For purposes of this Paragraph, income means the gain or loss allocable to
excess contributions which shall equal the sum of the allocable gain or loss for
the Plan year and the allocable gain or loss for the period between the end of
the Plan year and the date of distribution (gap period). The income or loss
allocable for the Plan year and the gap period is calculated separately and is
determined by multiplying the income or loss for the Plan year and gap period by
a fraction. The numerator of the fraction is the excess contributions made by
the employee for the Plan year, and the denominator is the total account balance
of the employee attributable to elective contributions as of the end of the Plan
year, reduced by the gain allocable to such total amount for the Plan year and
increased by the loss allocable to such total amount for the Plan year. The
income allocable to excess contributions for the period between the end of the
Plan year and the date of distribution shall be calculated in the same manner by
substituting “gap period” for “Plan year” in the fraction.


        3.7 Deferral Percentage Test.

  (a) Maximum annual allocation: Effective January 1, 1997, the actual deferral
percentage for eligible highly compensated employees for the Plan year bears a
relationship to the actual deferral percentage for all other eligible employees
for the preceding Plan year which meets either of the following tests:

    1. The actual deferral percentage for the highly compensated participant
group shall not be more than the actual deferral percentage of the nonhighly
compensated participant group multiplied by 1.25, or     2. The excess of the
actual deferral percentage for the highly compensated participant group over the
actual deferral percentage for the nonhighly compensated participant group shall
not be more than two (2) percentage points or such lesser amount determined
pursuant to regulations to prevent the multiple use of this alternative
limitation with respect to any highly compensated participant. Additionally, the
actual deferral percentage for the highly compensated participant group shall
not exceed the actual deferral per-centage for the nonhighly compensated
participant group multipled by two (2).

  (b) For the purposes of this section, actual deferral percentage means, with
respect to the highly compensated participant group and nonhighly compensated
participant group for a Plan year the average of the ratio, cal-culated
separately for each participant in such group, of the amount of contribution
allocated to each partici-pant’s account resulting from compensation reduction
agreements, unreduced by distributions made pursuant to Paragraph 3.5 for such
Plan year, to such participant’s compensation for such Plan year. In addition,
for purposes of this section, highly compensated participant and non-highly
compensated participant shall include any employee eligible to enter into a
compensation reduction agreement whether or not such agreement was made, or
suspended under the provisions of this Plan.   (c) In the application of the
tests referred to above, the Plan shall take elective contributions into account
for the Plan year only if attributable to compensation that would be received by
the participant during the Plan year, or earned during the Plan year and
received within two and one-half (2 1/2) months after the end of the Plan year.
Such contribution shall be taken into account for a Plan year only if it is
allocated to the participant’s account on a day within the Plan year.

        3.8 Actual Contribution Percentage (ACP) Test. In addition to the
“actual deferred percentage test” referred to in Paragraph 3.6 above, the Plan
must comply with the “actual contribution percentage test” required by Section
401(m)(1) and (2) of the Internal Revenue Code. Effective January 1, 1997, the
actual contribution percentage for eligible highly compensated employees for the
Plan year shall bear a relationship to the actual contribution percentage for
all other employees for the preceding Plan year which meets either of the tests
similar to those stated in Paragraph 3.7(a). Rather than stating the test in
this Plan, the test is adopted by incorporating by reference herein the
provisions of said Section 401(m)(1) and (2) and the regulations issued
thereunder by the Internal Revenue Service.

  (a) In the event the actual contribution ratios of the Plan do not satisfy the
test, the Administrative Committee shall distribute any excess aggregate
contributions in a manner similar to that stated in Paragraph 3.6(a). However,
if the highly compensated participant is not fully vested in the matching
Company contribution and income allocable to such contribution, the non-vested
amounts shall be forfeited pursuant to ARTICLE X and applied pursuant to ARTICLE
XI.   (b) For purposes of this Paragraph, income means the income or loss
allocable to excess aggregate contributions which shall equal the sum of the
allocable gain or loss for the Plan year and the allocable gain or loss for the
period between the end of the Plan year and the date of distri-bution (gap
period). The income or loss allocable to excess aggregate contributions for the
Plan year and gap period is calculated separately by multiplying the income or
loss allocable to matching contributions by a fraction. The numerator of the
fraction is the amount of excess aggregate contributions made on behalf of the
employee for the Plan year or gap period. The denomi-nator is the total account
balance of the employee attributable to matching contributions as of the end of
the Plan year or gap period reduced by the gain allocable to such total amount
for the Plan year or gap period and increased by the loss allocable to such
total amount for the Plan year or gap period.   (c) All such distributions shall
be made on or before the fifteenth (15th) day of the third (3rd) month following
the end of the Plan year in which the excess aggregate contributions were made,
and no later than the end of the following Plan year.   (d) Any distribution or
forfeiture of excess aggregate contributions for any Plan year shall be made on
the basis of the respective portions of such amounts attributable to each highly
compensated person.   (e) Matching contributions that are vested may not be
forfeited to correct excess aggregate contributions.   (f) Furthermore, with
respect to the application of the actual deferred percentage test and the actual
contribution percentage test, the multiple use of alternative limitation rule
may be applied. For this purpose, proposed Regulation 1.401(m)-2 is hereby
incorporated by reference.


        3.9 Combined Deferral Plans. For the purposes of this Plan, a highly
compensated participant and nonhighly compensated participant shall include any
employee eligible to participate in this Plan whether or not such participation
was elected, or any eligible employee whose participation has been suspended
pursuant to Paragraphs 3.3 or 3.5.
        For the purposes of this Plan, if two (2) or more plans which include
cash or deferred arrangements are considered one (1) plan for the purposes of
Internal Revenue Code Section 401(a)(4) or Section 410(b), the cash or deferred
arrangements included in such plan shall be treated as one (1) arrangement.
        For the purposes of this Plan, if a highly compensated participant is a
participant under two (2) or more cash or deferred arrangements of the Company
or an affiliated company, all such cash or deferred arrangements shall be
treated as one (1) cash or deferred arrangement for the purpose of determining
the deferral percentage with respect to such highly compensated participant.
        Notwithstanding the above, the determination and treatment of elective
contributions and "actual deferral percentage" of any participant shall satisfy
such other requirements as may be prescribed by the Secretary of the Treasury.
        3.10 Rollover Contributions.

  A. Rollover of distribution from qualified plan. Effective January 1, 1998, an
employee of the Company may, in accordance with procedures approved by the
Administrative Committee, contribute to the Plan, as a rollover con-tribution,
part or all of a cash distribution, or cash proceeds from a sale of property
included in a distribution, that qualifies as an “eligible rollover
distribution”, within the meaning of Code Section 402(c)(4) [excluding,
beginning January 1, 2002, any after tax employee contributions], from a plan
qualified under Code Section 401(a) in which the employee was a participant,
provided, however, that such amount shall be paid to the Trustees on or before
the sixtieth (60th) day after receipt by the employee of the distribution from
the other qualified plan. An employee shall be entitled to make such a rollover
contribution regardless of whether the employee has satisfied the service and
age qualification requirements of Paragraph 2.1A(1) and (2).     Alternatively,
the Trustee may receive such contribution in a direct rollover from another plan
qualified under Code Section 401(a) in which the employee was a participant.    
An employee shall not be permitted to make a rollover contribution of any amount
that is or has been in an individual retirement account or an individual
retirement annuity, as defined in Code Section 408, regardless of whether such
amount originated in a plan qualified under Code Section 401(a) in which the
employee was a participant.     Beginning January 1, 2002, an employee shall not
be permitted to make a rollover contribution of any amount to this Plan from,
nor may the Trustee receive a direct rollover to this Plan of any amount from,
an annuity plan described in Code Section 403(a), or an annuity contract
described in Code Section 403(b) or an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state.   B.
Accounting for and distribution of contributions. All amounts received as
rollover contributions pursuant to Paragraph A of this section shall be credited
to the employee’s “elective account” as if they were partici-pant contributions
pursuant to a compensation reduction agreement. They shall be invested in the
same way that contributions under Paragraph 3.1 are invested, and they shall be
subject to the same rules as apply to contri-butions under Paragraph 3.1
relating to withdrawal and distributions. Rollover contributions shall be one
hundred percent (100%) vested at all times.     Nothwithstanding the preceding
provisions of this section

    (1) rollover contributions shall not be treated as annual additions for
purposes of Code Section 415; and     (2) rollover contributions shall not be
taken into account for purposes of either the actual deferral percentage test of
Code Section 401(k)(3) or the average compensation percentage test of Code
Section 401(m)(3).

ARTICLE IV

Matching Company Contributions

        4.1 Rate of Contribution. The Company shall, with respect to each
participant qualified under Paragraph 2.1A (1) and (2), contribute to the
Trustees as soon as practicable after the end of each month, out of its current
or accumulated earnings and profits as shown on the books used in preparing its
annual reports, without regard to whether it has any current or accumulated
earnings and profits for federal income tax purposes, a matching amount
determined as follows:

  (a) for employees for whom compensation reduction agreements were in effect on
December 31, 1997, and   (b) for employees hired by the Company in 1997 or
earlier who are not eligible to make compensation reduction agree-ments as of
December 31, 1997 but who choose to make compensation reduction agreements when
they first become eligible to participate, the Company shall match the
participant’s compensation reduction $1.00 for each $1.00 deferred, with a
maximum of six percent (6%) of a participant’s compensation.   (c) for all other
employees, the matching amount contributed by the Company shall vary depending
on the employee’s years of employment [as defined in Paragraph 8.1], as follows:



                                      Matching Amount per
                                        $1.00 Deferred
                                      (Counting Deferrals
       Years of Employment         up to 6% of Compensation)

      Less than 5                        $0.50
              5 - 9                           0.75
           10 or More                         1.00


        Company contributions with respect to a participant shall be paid into
the Trust and credited to such participant’s account with respect to Fund III.
Effective January 1, 2002, Company matching contributions at the applicable
matching amount shall continue to be made for the remainder of a year on behalf
of a participant who attains the elective contribution dollar limitation
contained in Internal Revenue Code Section 402(g) during a year. However, the
Company will not contribute a matching amount based upon any catch-up elective
contributions made by a participant as permitted in Paragraph 3.1.
        4.2 Discretionary Profit Sharing Contribution. Beginning with the Plan
year ending December 31, 1998 and for each Plan year thereafter, the Company
may, at its discretion, make a contribution to the Plan on behalf of each
employee of the Company eligible under Paragraph 2.1A (1) and (2) to participate
in the Plan who is employed on the last day of the Plan year based on profits
regardless of whether the employee has elected to make compensation reduction
contributions. The profit sharing contribution shall be in the form specified in
Paragraph 4.3 and shall be accounted for in Fund III. The profit sharing
contribution shall be allocated to each employee in the proportion that each
employee’s compensation (as defined in Paragraph 3.2) for the Plan year bears to
the total compensation for all employees for the Plan year, but shall not exceed
four percent (4%) of each employee’s compensation for the Plan year.
        4.3 Form of Payment. The contributions of Kansas City Life Insurance
Company may be made in cash, in treasury stock or in shares of authorized but
unissued stock of Kansas City Life Insurance Company. If the Company or any
affiliated participating company shall make its contribution in cash, the
Trustees shall have the authority to purchase shares, acting independently as to
when purchases are made, the number of shares to be purchased, the prices to be
paid, and the broker, if any employed, to effect the purchases. The
contributions of any participating affiliated corporation shall be converted to
stock in such manner as shall be satisfactory to the Trustees and the respective
companies from time to time. For purposes of fixing the amount of contributions
made with shares of treasury stock, or shares of authorized but unissued stock,
and commencing with the valuation date of the Plan in June, 1982, such stock
shall be valued at the average of its bid price on the over-the-counter market
for all business days following the previous monthly valuation date. In the
event the Company is precluded from delivering such shares to the Trustees by
law or because of the unavailability of such shares, the Company’s contribution
to the Trustees shall be in cash, and said cash shall be invested until such
time as shares of the Company stock shall be available for purchase by the
Trustees.

ARTICLE V

Investment of Contributions

        5.1 Investment of Funds. Contributions to the Trust shall be invested in
accordance with the authority granted to the Trustees pursuant to the provisions
of this Plan and Trust. It is con-templated that the contribution made by the
Company from time to time be in the form of shares of the Company stock, and
that cash contributions to the Trust, whether by the Company or the
parti-cipant, may be used for the purchase of Company stock.
        5.2 Voting of Shares. The Trustees shall vote the shares of stock of the
Company for the respective accounts of the partici-pants only in accordance with
the directions of such participants, which directions may be certified to the
Trustees by the Committee, or any agent designated thereby, provided such
directions are received by the Trustees at least five (5) days before the date
set for the meeting at which such shares are to be voted. Shares with respect to
which no such direction shall be received and the fractional shares shall be
voted by the Trustees in the same proportions as are shares as to which voting
instructions have been received.
        5.3 Tender Offer. Notwithstanding any language in this Plan to the
contrary, if the common capital stock of Kansas City Life Insurance Company
shall become the subject of a tender offer, the Trustees may not take any action
in response to such tender offer except as otherwise provided herein.
        Upon notice from the Trustees of the Plan, and subject to their rules of
procedure then issued, each participant may direct the Trustees to sell, offer
to sell, exchange or otherwise dispose of the common capital stock of Kansas
City Life Insurance Company allocated to such participant in Fund II and Fund
III. The participant’s direction may apply to either or both of said funds. Any
such action shall only be in accordance with the provisions, conditions and
terms of such tender offer and the provisions of this Plan.
        The Trustees shall sell, offer to sell, exchange or otherwise dispose of
the common stock allocated to Fund II and Fund III of the participants with
respect to which they have received directions to do so pursuant to this
ARTICLE.
        To the extent to which participants do not instruct the Trustees or do
not issue valid directions to the Trustees to sell, offer to sell, exchange or
otherwise dispose of the common stock allocated to their Fund II and/or Fund
III, such participants shall be deemed to have directed the Trustees that such
shares shall remain invested in said common capital stock.
        If a participant’s tender shall be accepted, the account or accounts of
the participant whose stock has been tendered shall be reduced by the value of
the stock so tendered. The date for valuation shall be established by the
Trustees, and in order to facilitate such tender offers the Trustees may require
special valuation dates.
        At such time as cash is received for the benefit of a tendering
participant, such cash shall be maintained in an escrow account for the benefit
of such participant until such time as the Trustees shall determine that the
reinvestment of the funds in the accounts of Fund II and/or Fund III shall be
appropriate. Interest as earned by the Trustees in such escrow account shall be
credited to the accounts of those participants whose cash is held. The
availability of such cash for investment shall be the primary objective of the
Trustees in the selection of the escrow account.

ARTICLE VI

Allocation to and Evaluation of Participants' Accounts

        6.1 Investment Funds. The value of all Trust assets shall be determined
on the basis of market values as of the last market business day of each month,
except that the Kansas City Life stock shall be valued at the average of its bid
price on the over-the-counter market for all business days following the
previous monthly valuation date. Accounting procedures shall reflect the
establish-ment of at least four (4) separate funds, sometimes herein referred to
as Fund I, Fund II, Fund III and Fund IV, with the intent that all participants’
contributions, and any earnings thereon, will be accounted for in Fund I, Fund
II and Fund IV, and with the intent that all Company contributions, and any
earnings thereon, will be accounted for in Fund III. Commencing January 1, 1988,
the Administrative Committee may elect to establish new or subaccounts within
the four (4) funds referred to herein for the purpose of separately accounting
for the participants’ elective deferral accounts and the Company’s equivalent
matching contributions. Commencing September 1, 1993, five (5) additional Funds
(and new or subaccounts within them) shall be established, hereinafter called
Fund V, Fund VI, Fund VII, Fund VIII and Fund IX, for the purpose of separately
accounting for the participants’ elective deferral accounts and accounts
attributable to the participants’ contribu-tions prior to January 1, 1988, and
earnings thereon. Commencing July 1, 2001, one (1) additional fund (and new or
subaccount within it), hereinafter called Fund X, shall be established for the
same purpose. Contributions to Funds I, IV, V, VI, VII, VIII, IX and X shall be
invested by the Trustees in general investments pursuant to ARTICLE XIV.
Contributions to Fund II shall be invested in shares of the Company stock
pursuant to Paragraph 6.5, and the contributions to Fund III shall be in the
form of shares of the Company stock pursuant to ARTICLE IV. There shall be no
guarantee regarding interest or gain, nor shall there by an guarantee against
loss of principal in any of these Funds. It is intended that the Plan comply
with Section 404(c) of the Employee Retirement Income Security Act of 1974.
        6.2 Participants’ Accounts. An account shall be established for each
participant with respect to Fund I, Fund II and with respect to Fund III, Fund
IV, Fund V, Fund VI, Fund VII, Fund VIII, Fund IX and Fund X or any other such
fund that reasonable accounting practices shall require be established. All
Funds shall be maintained in United States dollars. A determination shall be
made on each monthly valuation date of the value with respect to each fund, and
shall reflect contributions made by both the participant and the Company and any
gains or losses of the funds. Each participant shall be provided a statement of
his accounts, reflecting the value thereof, not less often than annually.
Notwithstanding the foregoing, the Company shall have the right to change the
method of accounting from time to time except that no participant’s account
balances shall be reduced because of such change.
        6.3 Selected Investments. Each participant shall have the right to
require the Trustees to invest all or a portion of his monthly contribution in
either the assets of Fund I, Fund II or Fund IV. He shall initially indicate his
choice at the time he commences his participation, in accordance with the
requirements of the Committee, and he may subsequently request changes in
accord-ance with the provisions of Paragraph 6.4 herein. His contributions shall
so be invested under one of the following options:

  (a) One hundred percent (100%) in Fund I, one hundred percent (100%) in Fund
II or one hundred percent (100%) in Fund IV.   (b) Thirty-three and one-third
percent (33 1/3%) in each of Funds I, II and IV.   (c) Fifty percent (50%) in
each of any two (2) of Funds I, II and IV.

        Commencing September 1, 1993, a participant may require the Trustees to
invest all or a portion of his monthly contribution in either the assets of Fund
I, Fund II, Fund IV, Fund V, Fund VI, Fund VII, Fund VIII or Fund IX, and
commencing July 1, 2001, Fund X. His contributions may be invested one hundred
percent (100%) in any one of these Funds, or, if he wishes to invest in more
than one (1) Fund, he shall specify the percentage to be invested in each Fund.
However, such percentage must be a whole percentage, for example, one percent
(1%), twenty-six percent (26%) or eighty percent (80%), and no fractional
percentages will be permitted.
        Each participant may make new investment choices for his monthly
contribution to be effective September 1, 1993 notwith-standing any changes made
in the prior twelve (12) months. Thereafter, a participant may request changes
not more often than once a month. However, if a participant is investing all or
a portion of his monthly contribution in Fund II and transfers all or a part of
his Fund II account to another fund (as described in Paragraph 6.4), monthly
contributions to Fund II must cease until at least six (6) months after the date
of said transfer from Fund II.
        6.4 Investment Changes. Any participant shall have the right from time
to time, although not more often than once within a twelve (12) month period, to
require that the value of any one (1) or more of his accounts be transferred for
investment for his account in any of Funds I, II or IV, provided that this right
shall not apply to Fund III, and, commencing January 1, 1977, no such transfers
shall be permitted from Fund IV to any other fund, and no such transfers shall
be permitted from Fund I to Fund II. Such transfer shall also be governed by
reasonable rules of the Adminis-trative Committee regarding the timeliness of
notice.
        Commencing September 1, 1993, a participant shall have the right, not
more often than once a month and not withstanding any transfers made in the
twelve (12) months prior to September 1, 1993, to require that the value of any
one (1) or more of his accounts be transferred for investment for his account in
any of Funds I, II, IV, V, VI, VII, VIII or IX, and, commencing July 1, 2001,
Fund X provided that such transfer shall be made in whole percentages. This
right shall not apply to Fund III, and a participant that transferred the value
of his account from Fund II to another fund in the six (6) months prior to
September 1, 1993 may not transfer any amount into Fund II until at least six
(6) months after the date of said transfer from Fund II. Thereafter, transfers
to or from Fund II may occur only once in a six (6) month period. All transfers
shall be governed by reasonable rules of the Administrative Committee regarding
the timeliness of notice.
        6.5 Fund II Assets. A participant’s contributions allocated to Fund II
pursuant to Paragraph 6.3 herein shall be invested in shares of the Company
stock subject to the limitations herein. Such shares shall be purchased by the
Trustees, acting indepen-dently as to when purchases are made, the number of
shares to be purchased, the prices to be paid, and the broker, if any employed
to effect the purchases; provided however, that during any period during which
the Company or the Trustees are precluded from making purchases of Kansas City
Life Insurance Company shares by law, or at any other time the Trustees may
elect and the Company shall agree, if permitted by law, the Trustees may
purchase shares of the Company’s treasury stock or shares of its authorized but
unissued stock. Such stock shall be valued in accordance with Paragraph 4.2
herein. In the event the Company does not agree to sell its treasury stock or
authorized but unissued stock, and if the Trustees are precluded from buying or
are unable to buy such stock on the market, the Trustees shall invest such
contributions until such time as shares of the Company stock shall be available
for purchase by the Trustees.
        6.6 Dividend Reinvestment. Dividends and any other distri-butions
received by the Trustees with respect to the investments allocated to Fund II
and Fund III shall be invested in shares of the Company stock subject to the
provisions of Paragraphs 4.2 and 6.5 herein.
        6.7 Fund IV Account and Additional Fund Accounts. Commencing with the
first (1st) valuation date in January, 1977, Fund IV shall then and thereafter
be placed on the unit valuation system, as prescribed by Paragraph 6.2 herein,
and the following amended provisions of this Paragraph 6.7 shall also then
apply. This fund shall now be maintained in United States dollars. Commencing
January 1, 1988, Fund IV and commencing September 1, 1993, Fund V, Fund VI, Fund
VII, Fund VIII and Fund IX, and, commencing July 1, 2001, Fund X shall be
invested by the Trustees in general investments pursuant to ARTICLE XIV. There
shall be no guarantee regarding interest, nor shall there be any guarantee
against loss of principal. All gains or losses, if any, shall be allocated to
the accounts of the participants in the Funds when realized.

ARTICLE VII

Allocation of Fiduciary Responsibility

        7.1 Fiduciaries. The fiduciaries shall have only those specific powers,
duties, responsibilities and obligations as are specifically given them under
this Plan. The Company shall have the sole responsibility for making the
contributions required by the provisions of ARTICLE IV, shall have the sole
authority to appoint and remove the Trustees, members of the Administrative
Committee, and to amend or terminate, in whole or in part, this Plan and Trust.
        7.2 Administration. The Administrative Committee shall have the sole
responsibility for the administration of this Plan, which responsibility is
specifically described in ARTICLE XII herein.
        7.3 Trustees. The Trustees shall have the sole responsi-bility for the
administration and management of the assets held pursuant to this Plan and
Trust, all as specifically provided for herein.
        7.4 Duties. Each fiduciary warrants that any direction given,
information furnished, or action taken by it shall be in accordance with the
provisions of the Plan and Trust, authorizing or providing for such direction,
information, or action. Further-more, each fiduciary may rely upon any such
direction, information, or action of another fiduciary as being proper under
this Plan, and is not required herein to inquire into the propriety of any such
direction, information, or action. It is intended under this Plan that each
fiduciary shall be responsible for the proper exercise of its own powers,
duties, responsibilities, and obligations pursuant to the Plan and shall not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees the Trust fund in any manner against investment loss or depreciation
in asset value.

ARTICLE VIII

Vesting

        8.1 Vesting of Company Contributions. Commencing January 1, 1988, the
value of a participant’s account with respect to Company contributions made for
his benefit shall be vested, to the extent of the percentage applicable, upon
the valuation date of the month in which the participant completes the years of
employment with the Company in accordance with the following schedule:


                Years of             Percentage
               Employment              Vested  


                  1                       0
                   2                       0
                   3                      30
                   4                      40
                   5                      60
                   6                      80
                   7                     100


        Commencing January 1, 2002, for a participant who completes one (1) hour
of service after December 31, 2001, the value of a participant’s account with
respect to Company contributions made for his benefit shall be vested upon the
valuation date of the month in which the participant completes the years of
employment with the Company in accordance with the following schedule:


                Years of             Percentage
               Employment              Vested   


                   1                      0
                   2                     20
                   3                     40
                   4                     60
                   5                     80
                   6                    100


A “year of employment” shall be deemed to mean twelve (12) con-secutive monthly
periods of employment with the Company, dating from the commencement of
employment, during which he or she shall complete at least one thousand (1,000)
hours of employment. Beginning January 1, 1998, a “year of employment” shall
mean one thousand (1,000) hours of employment during the calendar year. An
employee who completes one thousand (1,000) hours of employment in the twelve
(12) month period beginning with his date of employment in 1997 (or an
anniversary of his date of employment if he began his employment before 1997)
and also completes one thousand (1,000) hours of employment in the 1998 calendar
year will be credited with two (2) years of employment for purposes of this
Paragraph. How-ever, years of employment of an employee of Old American
Insurance Company prior to November 1, 1991 shall not be taken into account for
purposes of this ARTICLE VIII. If an employee’s employment with either Kansas
City Life Insurance Company or one of its affiliated corporations shall be
terminated, and he is immediately employed by any other of such affiliated
corporations, his employment shall be regarded as continuous and treated as if
under one (1) employer for vesting purposes.
        In the event a participant shall be terminated from employment with the
Company or any of its affiliated corporations, by reason of death or retirement,
the value of his or her account with respect to Company contributions shall be
one hundred percent (100%) vested upon the valuation date of the month in which
such death or retirement occurs.
        The value of a participant's account with respect to his or her personal
contributions, and accounted for in Fund I, Fund II, Fund IV, Fund V, Fund VI,
Fund VII, Fund VIII, Fund IX and Fund X shall be fully vested at all times.
        8.2 Vesting of Company Contributions upon Termination of Plan.
Notwithstanding any other provision hereof, the full value of a participant’s
account, including not only his own contribu-tions and the earnings thereon, but
the contributions of the Company, and any earnings thereon, shall be fully
vested in him when and if the Plan shall at any time be terminated for any
reason, or upon the complete discontinuance of Company contribu-tions hereunder,
or upon termination of employment of a group of participants constituting a
partial termination of the Plan.

ARTICLE IX

Account Withdrawals

        9.1 Optional Withdrawals. Commencing January 1, 1988, a participant may
elect to withdraw at any time all or any part of the value of his accounts with
respect to Fund I, Fund II and Fund IV attributable to the participant’s
contributions made prior to January 1, 1988, and, commencing September 1, 1993,
a participant may also elect to withdraw at any time all or any part of the
value of his accounts with respect to Fund V, Fund VI, Fund VII, Fund VIII or
Fund IX, and, commencing July 1,2001, Fund X attributable to the participant’s
contributions made prior to January 1, 1988. However, no withdrawal of any part
of Company matching contributions allocated to his account with respect to Fund
III shall be permitted except as provided in Paragraph 9.2; and further provided
that any withdrawal of a participant’s “elective account” referred to in
Paragraph 3.1 shall be subject to the restrictions of Paragraph 3.5. However,
withdrawals pursuant to this Paragraph may not be made by an individual who is
an alternate payee under a Qualified Domestic Relations Order and for whom an
account is being separately maintained. No amounts attributable to the Company’s
profit sharing contributions may be withdrawn under this ARTICLE IX.
        9.2 Withdrawals for Financial Need. Commencing January 1, 1988, no
withdrawal of funds for financial need shall be made except as permitted
pursuant to Paragraph 3.5 herein.
        9.3 Penalty for Withdrawal. Commencing January 1, 1985, any participant
who withdraws funds under Paragraph 9.1 will not be permitted to make
contributions for a period of six (6) months from the date of withdrawal. All
amounts withdrawn may be replaced, but not less than all, within five (5) years
of the date of withdrawal. No forfeiture from his account with respect to Fund
III shall occur as a result of any such withdrawals effected after January 1,
1976 if he shall be at least fifty percent (50%) vested. If the participant who
makes a withdrawal is less than fifty percent (50%) vested at the time of such
withdrawal, he shall he shall forfeit the dollar amount from his account with
respect to Fund III equivalent to fifty percent (50%) of the dollar amount his
accounts with respect to Fund I, Fund II and Fund IV (and, commencing September
1, 1993, Fund V, Fund VI, Fund VII, Fund VIII and Fund IX, and, commencing July
1, 2001, Fund X) are reduced by virtue of said withdrawal, provided however, the
amount so forfeited from Fund III shall not exceed the total dollar value of
said participant’s nonvested funds determined pursuant to Paragraph 8.1 herein.
The amount subject to such forfeiture shall be set aside by the Trustees in an
interest bearing account. If the participant returns the full amount of his
withdrawal to the Trustees within five (5) years of the date of withdrawal, the
full value of the amount initially set aside in the interest account shall
thereupon be reinvested and restored to his account in Fund III. The interest
earned on such amount shall be treated as interest earnings of Fund III for the
benefit of all participants in such Fund. In the event the amount withdrawn is
not returned within the time period referred to herein, the amount subject to
forfeiture shall be treated as a forfeiture in accordance with Paragraph 11.1 of
this Plan.
        9.4 Time and Method of Payment. All payments under this ARTICLE shall be
made as soon as practicable after the next monthly valuation following the
giving of such written notice as shall be prescribed by the Committee with
respect to withdrawals pursuant to Paragraph 9.1, or a decision of the Committee
as provided with respect to withdrawals pursuant to Paragraph 3.5, and shall be
paid either in cash or in shares of Kansas City Life Insurance Company stock
pursuant to this Plan. The funds shall reflect the value of any withdrawal
pursuant to the provisions of this ARTICLE IX.
        9.5 Elective Account Loans. Commencing January 1, 1988, a participant
may request a loan to be made from his or her elective account or accounts under
such conditions and terms as shall be approved from time to time by the
Adminstrative Committee. Any loan made pursuant to this Paragraph, when added to
the outstanding balance of all other loans made to the participant, shall be
limited to the lesser of:

  (a) Fifty thousand dollars ($50,000.00) reduced by the excess of the highest
outstanding balance of loans to the parti-cipant during the twelve (12) month
period ending on the day before the date on which such loan is made, over the
outstanding balance of loans to the participant on the date on which such loan
is made, or   (b) The greater of ten thousand dollars ($10,000.00) or one-half
(1/2) of the value of the participant’s elective accounts as of the valuation
date coincident with or next preceding the date as of which the loan is
calculated.


        Any such loan shall be made for a period not to exceed five (5) years,
and shall provide for a level amortization with payments to be made not less
often than quarterly. However, loans used to acquire a primary residence of the
participant may provide for periodic repayments over a reasonable period of time
that may exceed five (5) years.
        Any loan made pursuant to this Paragraph shall result in the reduction
of the participant’s accounts reflecting the dollar amount loaned based on the
monthly valuation on which such loan is effected. A reasonable rate of interest
may be charged, as established by the Administrative Committee, and such
interest payments shall be treated as earnings of the borrower’s account.
Minimum loan repayments shall be made by payroll deduction, or, if the
participant is disabled or becomes disabled and is receiving or begins to
receive payments from the Kansas City Life Disability Plan or Sunset Life
Disability Plan, by deduction from those payments or by a method of direct
payment by the disabled participant that is acceptable to the Administrative
Committee. The Administrative Committee shall have the right to deny a
parti-cipant’s loan request. Loans shall become immediately due and payable in
full upon the occurrence of one of the distribution events described in ARTICLE
X. However, loans pursuant to this Paragraph will not be made to an individual
who is an alternate payee under a Qualified Domestic Relations Order and for
whom an account is being separately maintained, or to a former employee who was
a participant and who has not withdrawn all the value of his accounts pursuant
to Paragraph 10.4 unless the former employee is a party in interest as defined
in ERISA Section 3(14) with respect to the Plan.

ARTICLE X

Distributions

        10.1 Distribution of Full Value of Accounts. A participant shall be
entitled to the full value of all of his accounts in all Funds upon termination
of his employment by reason of death or retirement, in which event such accounts
of such participant shall be fully vested in him.
        10.2 Termination. If prior to the termination of the Plan or the
complete discontinuance of Company contributions hereunder, in either of which
event a participant’s accounts shall be fully vested, an employee participant’s
termination of employment occurs for any reason other than one of the events
specified in Paragraph 10.1, and if such employee shall not thereafter be
employed by any affiliated corporation of the Company, such participant shall
then be entitled to receive his or her one hundred percent (100%) vested
interest in the full value of his account with respect to Fund I, Fund II, Fund
IV, Fund V, Fund VI, Fund VII, Fund VIII, Fund IX and Fund X and that percentage
of his or her vested interest in the value of his account with respect to Fund
III as authorized by Paragraph 8.1 herein.
        Any amount not vested at the time of such termination shall immediately
be forfeited. Such forfeited amount shall then be used to reduce the amount of
Company contributions in accordance with Paragraph 11.1 herein. If the
terminated participant returns to his status of employment with the Company or
any of its affiliated corporations, and is otherwise fully qualified to
participate, and if the terminated participant repays, before the earlier of
five (5) years after the first date on which the participant is re-employed or
the close of the first period of five (5) consecutive one (1) year breaks in
service commencing after the withdrawal, the amount of the distribution, if any,
he received from his account with respect to Fund III at the time of his
termination of employment, the Company shall restore the forfeited amount,
without any gain or loss, to his Fund III account on the valuation date of the
month in which such repayment occurs. The repaid amount shall also be similarly
restored to an accounted for in Fund III.
        10.3 Method of Distribution. All distributions provided under this
ARTICLE upon termination of employment, unless elected otherwise pursuant to the
written request of the participant, or the written request of said participant’s
beneficiary if said participant shall not be living, shall be in the form of a
lump sum payment. If the payment is made as a result of the death of the
participant, the payment shall be made to the surviving spouse of the
participant, if any, unless the participant and the spouse have requested a
distribution in any other form as to any other benefi-ciary. Any such request
shall be written and on forms prescribed by the Administrative Committee and
made within sixty (60) days of termination of employment. Requests may be made
for distribution in one (1) of the following methods:

  (a) By the purchase of a nontransferable annuity providing for retirement
payments to be made in equal monthly installments for a period of one hundred
twenty (120) months certain and for the remainder of his lifetime. Any annuity
contract must comply with the minimum distribution incidental benefit
requirements of Internal Revenue Code Proposed Regulation 1.401(a)(9)-2 hereby
incorporated by reference. If the participant is married, the annuity shall be a
single premium non-transferable annuity contract in the form of a fifty percent
(50%) contingent annuity under which the participant’s spouse is named as the
contingent annuitant unless the participant elects some other form in accordance
wth Subparagraph (c) below with the consent of the spouse.   (b) In the event
that a lump sum payment shall be requested, the party entitled thereto shall
have the further right to require that shares of Kansas City Life Insurance
Company stock be issued to him as a part of said payment, in accordance with the
following formula: He shall have the right to withdraw the number of said shares
equal to the value that is derived by multiplying the percentage that his
account in Fund III divided by the total of all accounts in Fund III equals, by
the value of all Kansas City Life Insurance Company stock in Fund III. He shall
also be entitled to any such stock purchased for his account in Fund II, the
amount thereof to be determined in accordance with the above formula as applied
to Fund II. He shall also be entitled to receive the number of shares of such
stock which can be purchased with the value of his account with respect to Fund
I Fund IV, Fund V, Fund VI, Fund VII, Fund VIII, Fund IX and Fund X.   (c) The
Administrative Committee of the Plan, or its delegate, shall provide a
participant who is entitled to receive a joint and survivor annuity, the
information in nontechnical language, which will inform him of the availability
of the election and a general description of the joint and survivor annuity, as
well as an explanation of the circumstances in which it will be provided if a
contrary election is not made. The eligible participant shall also be advised of
the dollar difference resulting from his election and that he may obtain
additional information upon request. The participant shall be permitted to make
his election during a period of at least ninety (90) days after he is furnished
with the necessary information and which ends prior to the commencement of
benefits. The participant may waive this requirement (with any applicable
spousal consent) if the distribution commences more than seven (7) days after
such explanation is provided. If the participant requests additional
information, the election period must include at least ninety (90) days after
such information is furnished. The Committee, however, may provide that the
additional information must be requested within sixty (60) days after the
original information as to the election is first furnished to the participant.
The election is to be witnessed by a plan representative or notary public,
acknowledging the effect of the election and any specific non-spouse
beneficiary, including any class of beneficiary or any contingent beneficiary
designated under the form of benefit elected. Any spousal consent shall be
irrevocable unless revocation shall be agreed to by the participant. It is
intended that no election period shall extend beyond the par-ticipant’s
retirement date.


        10.4 Commencement of Distribution. All distributions shall be made or
commenced to be made as soon as practicable after the valuation date coincident
with or next following the occurrence of one of the distribution events
described in this ARTICLE X. Upon written notice to the Committee no later than
the end of the calendar month following the month in which termination occurs, a
participant (or, in case of death, his beneficiary), entitled to a lump sum
payment may make an irrevocable election to receive the value of his
distribution on January 31st of the next succeeding calendar year.
Alternatively, the participant may choose not to withdraw any of his vested
accounts when one of the distribution events occurs, and later elect to have the
distribution made upon written notice before a subsequent valuation date.
However, unless the participant chooses to receive the distribution in the form
of an annuity pursuant to Paragraph 10.3(a), only a full and complete
distribution of the vested accounts will be allowed whether the participant
withdraws his vested accounts at the time a distribu-tion event occurs or at
some later date. No partial withdrawals shall be permitted. Notwithstanding, no
distribution of three thousand five hundred dollars ($3,500.00) [five thousand
dollars ($5,000.00) beginning January 1, 1998] or more shall be made to a
participant unless the participant shall have consented in writing to such
distribution, all in accordance with the provisions of Internal Revenue Code
Section 411 and related regulations. Beginning January 1, 2002, with respect to
participants separating from service and distributions after that date, the
value of a participant’s vested accounts shall be determined without regard to
that portion of the vested account that is attributable to rollover
contributions (and any earnings allocable thereto) within the meaning of Code
Section 402(c). If the value of the participant’s vested accounts as so
determined is five thousand dollars ($5,000.00) or less, the Plan shall
immediately distribute the participant’s entire vested account balance.
        10.5 Valuation. The value of a participant’s accounts with respect to
Fund I, Fund II, Fund III, Fund IV, Fund V, Fund VI, Fund VII, Fund VIII, Fund
IX and Fund X upon termination shall be the value on the valuation date in
January of the year elected pursuant to Paragraph 10.4, except that the
valuation of any shares of stock of Kansas City Life Insurance Company shall be
determined by the provisions of Paragraph 4.2 herein. If such election is not so
made, such value shall be determined on the valuation date coin-cident with or
next following the date the participant (or, in case of death, his beneficiary)
elects to receive his distribution, or the receipt by the Trustees of notice of
said participant’s ter-mination, whichever shall occur later.
        10.6 Facility of Payment. If the Committee shall receive evidence
satisfactory to it that a participant, retired participant or beneficiary is
physically or mentally incompetent to receive any payment which shall be due
hereunder and to give a valid release therefor and that another person or an
institution is then main-taining or has custody of such participant, retired
participant, or beneficiary, and that no guardian, committee or other
represen-tative of the estate of such participant, retired participant or
beneficiary, shall have been duly appointed, the Committee may, at its option,
make payments otherwise payable to such participant, retired participant or
beneficiary, to such other person or institution, and the release of such other
person or institution shall be valid and complete discharge for such payments.
        10.7 Beneficial Designation. Any participant or retired participant
shall have the right to designate a new beneficiary at any time by filing with
the Committee a written request for such change, but any such change shall
become effective only upon receipt of such request by the Committee, and
provided that any change of beneficiary to a person other than a surviving
spouse must be consented to in writing by said participant’s spouse. Upon
receipt by the Committee of such request the change shall relate back to and
take effect as of the date such participant signs such request whether or not
such participant is living at the time the Committee receives such request.
        If there be no designated beneficiary living or in effect at the death
of such participant when any payment hereunder shall be payable to the
beneficiary, then such payment shall be made as follows: To such participant’s
wife or husband, if living; if not living, to such participant’s then living
lineal descendants, in equal shares, per stirpes; if none survives, to such
participant’s surviving parents, equally; if neither survives, to such
partici-pant’s executors or administrators.
        10.8 Fractional Shares. With respect to any distribution of stock
pursuant to the provisions of this Plan, a participant shall be entitled to
receive the number of whole shares which the value of his account equals and the
balance of said account value in cash.

ARTICLE XI

Application of Forfeitures

        11.1 Any of the assets attributable to Company contributions, reflected
in the value of Fund III, which shall be forfeited by a participant with respect
to his account in Fund III pursuant to the provisions of Paragraphs 9.3 and 10.2
herein, shall be applied, as soon as practicable, to reduce the amount of
Company contributions required by this Plan. Shares of Kansas City Life
Insurance Company stock applied to reduce the amount of any Company
contri-bution for any month shall be valued in accordance with the procedures
set forth hereinbefore on the date of such application.

ARTICLE XII

Administrative Committee

        12.1 Membership. The Administrative Committee, sometimes herein referred
to as the “Committee”, shall consist of a number of persons, not less than three
(3) nor more than five (5), designated by the Executive Committee of the
Company, who shall serve terms of one (1) year or until their successors are
designated, and said Committee shall have the responsibility for the general
adminis-tration of the Plan and for carrying out the provisions of the Plan in
accordance with its terms. The Committee shall have absolute discretion in
carrying out its responsibilities.
        12.2 The Committee may appoint from its members such com-mittees with
such powers as it shall determine; may authorize one (1) or more of its number
or any agent to execute or deliver any instrument or make any payment on its
behalf; and may utilize counsel, employ agents and provide for such clerical and
accounting services as it may require in carrying out the provisions of the
Plan.
        12.3 The Committee shall hold meetings upon such notice, at such place
or places, and at such time or times as it may from time to time determine.
        12.4 The action of a majority of the members expressed from time to time
by a vote in a meeting or in writing without a meeting shall constitute the
action of the Committee and shall have the same effect for all purposes as if
assented to by all members of the Committee at the time in office.
        12.5 No member of the Committee shall receive any compensa-tion for his
services as such, and, except as required by law, no bond or other security
shall be required of him in such capacity in any jurisdiction.
        12.6 Subject to the limitations of this Plan and Trust, the Committee
from time to time shall establish rules or regulations for the administration of
the Plan and the transaction of its business. The Committee shall have full and
complete discretionary authority to construe and interpret the Plan and decide
any and all matters arising hereunder, except such matters which the Executive
Committee of the Company from time to time may reserve for itself, including the
right to remedy possible ambiguities, inconsistencies or omissions. All
interpretations, determinations and decisions of the Committee or the Executive
Committee of the Company in respect of any matter hereunder shall be final,
conclusive and binding on all parties affected thereby. The Committee shall,
when requested, submit a report to the Executive Committee of the Company giving
a brief account of the operation of the Plan and the performance of the various
funds and accounts established pursuant to the Plan.
        12.7 Claims Procedure. The Administrative Committee shall have full and
complete discretionary authority to make all determinations as to the right of
any person to a benefit. Any denial by the Committee of a claim for benefits
under this Plan by a participant or a beneficiary shall be stated in writing by
the Committee and delivered or mailed to the participant or the beneficiary,
whichever is appropriate; and such notice shall set forth the specific reason
for the denial, written to the best of the Committee’s ability in a manner that
may be understood without legal or actuarial counsel. In addition, the Committee
shall provide a reasonable opportunity to any participant or beneficiary whose
claim for benefits has been denied for a review of the decision denying the
claim.
        12.8 Any member of the Committee may resign by giving notice to the
Executive Committee at least fifteen (15) days before the effective date of his
resignation. Any Committee member shall resign upon request of the Executive
Committee. The Executive Committee shall fill all vacancies on the Committee as
soon as is reasonably possible after a resignation takes place, and until a new
appointment takes place, the remaining members of the Committee shall have
authority to act, if approved by either a majority of the remaining members or
by two (2) members, whichever number is lesser.

ARTICLE XIII

Amendment and Termination

        13.1 Amendment. Kansas City Life Insurance Company reserves the right at
any time, and from time to time, and retroactively if deemed necessary or
appropriate to conform with governmental regulations or other policies, to
modify or amend, in whole or in part, any or all of the provisions of this Plan
and Trust by adoption of a written resolution by the Board of Directors of
Kansas City Life Insurance Company, or the Executive Committee of the Board of
Directors; provided that no such modification or amendment shall make it
possible for any part of the contributions of the Company, or any other funds of
the Trust, to be used for, or diverted to, purposes other than for the exclusive
benefit of participants, retired participants, or their beneficiaries. Except as
may be required to conform with governmental regulations, no such amendment
shall adversely affect the rights of any participant with respect to
contributions made by him prior to the date of such amendment.
        13.2 Termination. This Plan and Trust is purely voluntary on the part of
the Company, and Kansas City Life Insurance Company reserves the right to
terminate the Plan and the Trust provided herein by adoption of a written
resolution by the Board of Directors of Kansas City Life Insurance Company, or
the Executive Committee of the Board of Directors. Upon termination of, or upon
the complete discontinuance of contributions within the meaning of Section
411(d)(3) of the Internal Revenue Code, participant’s accounts shall become
fully vested and nonforfeitable and distri-bution shall be made as promptly as
possible in accordance with the directions of the Committee.
        13.3 Merger. This Plan and Trust shall not be merged or consolidated
with, nor shall any assets or liabilities be trans-ferred to any other Plan or
Trust, unless the accrued benefit of each participant, if the Plan and Trust
were terminated immediately after such action, would be equal to or greater than
the accrued benefit to which such participant would have been entitled if this
Plan and Trust had been terminated immediately before such action.

ARTICLE XIV

The Trust

        14.1 Number of Trustees. There shall be three (3) Trustees for this
Trust with the Trustees hereinbefore named being the original Trustees.
        14.2 Trustees shall Receive Sums Paid. The Trustees shall accept and
receive all sums of money paid to them from time to time by the Company, and
shall hold, invest, reinvest, manage and administer such monies and the
increment, increase, earnings and income thereof as a Trust for the exclusive
benefit of the employees and agents participating in the Plan, and their
beneficiaries. All income and earnings of the Trust shall be accumulated by the
Trustees and by them held, invested and reinvested as a part of the principal of
the said Trust.
        14.3 Investment of Funds.

  (a) Except as hereinafter provided with respect to the cash reserve, the
Trustees shall invest and reinvest the prin-cipal and income of the Trust in
their discretion in such securities, common and preferred stocks, real estate
mortgages, debentures, bonds, promissory notes, real estate, real estate
improvements, leaseholds or any other income-producing properties or securities,
real or personal, within or without the State of Missouri, and other investments
as the Trustees shall, after investi-gation, believe to be sound and suitable
investments for this Trust, although the same may not be of the character
permitted for Trustee’s investments by the Laws of the State of Missouri. The
Trustees are specifically empowered to invest the Trust assets in the capital
stock of Kansas City Life Insurance Company, including but not limited to, its
treasury stock.   (b) The Trustees may retain in cash so much of the Trust
assets as they may deem advisable.   (c) The Trustees may sell property held by
the Trust at either public or private sale, for cash or on credit, at such times
as they may deem appropriate; they may exchange such property, and they may
grant options for the purchase or exchange thereof.   (d) The Trustees may
consent to and participate in any plan of reorganization, consolidation, merger,
extension or other similar plan affecting property held by the Trust; they may
consent to any contract, lease, mortgage, purchase, sale or other action by any
corporation pursuant to any such plan; they may accept and retain property
issued under any such plan, even though it would not be eligible as a new
investment under the provisions of this Section.   (e) The Trustees may deposit
property held in the Trust with any protective, reorganization or similar
committee, and may delegate discretionary power thereto to pay its reasonable
share of such committee’s expenses and com-pensation and any assessments levied
with respect to any property so deposited.   (f) The Trustees may exercise all
conversion and subscription rights pertaining to property held in the Trust.  
(g) The Trustees may exercise all voting rights with respect to property held in
the Trust, and in connection there-with grant proxies discretionary or
otherwise, all in accordance with the provisions of this Plan and Trust.   (h)
The Trustees may cause securities and other property to be registered and held
in their names, the name of any one (1) of them, or in the name of their
nominee.   (i) The Trustees may borrow money for the purposes of the Trust, and
pledge or mortgage securities or other assets owned by the Trust as security for
the payment thereof.   (j) The Trustees may compromise, compound and settle any
debt or obligation due to or from them as Trustee; they may reduce the rate of
interest on any obligation due them as Trustee; they may extend the time of
payment of both interest and principal, or otherwise modify the terms of any
obligation due them as Trustee; upon default of any obligation due them as
Trustee, they may foreclose or otherwise enforce any obligation belonging to the
Trust.   (k) The Trustees may generally do all such acts, execute all such
instruments, take all such proceedings and exercise all such rights and
privileges with relation to property belonging to the Trust as if the Trustees
were the absolute owners thereof.


        14.4 Approval of Investments. Before making any new invest-ment or
reinvestment of any funds of this Trust, the Trustees shall submit to the
Executive Committee of the Company, or its designated subcommittee, a list of
such securities in which it proposes to invest such funds and the amount
proposed to be invested in each security, and the Trustees shall proceed to
purchase, or refrain from purchasing, such securities in accordance with the
acceptance or rejection, in whole or in part, of such proposals by the Executive
Committee of the Company, or its designated subcommittee. Acceptance or
rejection of such proposals, or any of them by the said Committee, shall be
signified in writing and delivered to the Trustees within thirty (30) days of
the submission of such proposals by the Trustees, provided however, that if no
written acceptance or rejection of such proposals, or any of them, shall be so
delivered by the said Committee within the time herein limited therefor, the
Trustees shall be warranted and protected in assuming that all of the proposed
investments which have not been specifi-cally rejected as aforesaid, meet with
the complete approval of said Executive Committee or its designated
subcommittee.
        14.5 Cash Reserve. The Trustees may maintain a cash reserve in such
amount as to provide for current distribution of benefits under the Plan. Such
cash reserve may consist of uninvested contributions of the Company and
participants in the Plan, or of the proceeds of the sale of investments of the
Trust. All of the funds held in such cash reserve as well as all funds and
securities and assets belonging to the Trust shall be safely kept by the
Trustees on deposit or in the vaults of a bank or trust company selected and
designated by the Board of Directors or the Executive Committee of the Company.
        14.6 Disbursement of Funds. Disbursement of the funds of this Trust
shall be made by the Trustees only to or for the benefit of the participants in
the Plan or their beneficiaries, and only at the time, in the amount and in the
manner prescribed in written instructions of the Administrative Committee
delivered by such Committee to the Trustees. The Trustees are empowered to sell
securities belonging to the Trust to meet said disbursements when the cash
reserve is sufficient.
        14.7 Instructions to Trustees. The Trustees shall not be obligated or
required to determine whether any instructions issued to them by the
Administrative Committee are in fact so issued in accordance with the terms of
the Plan or the powers and duties thereunder of said Committee.
        14.8 Fiduciary Insurance. The Trustees or the Administrative Committee
shall have the right to purchase insurance on behalf of themselves or anyone
acting in a fiduciary capacity with respect to the Plan and Trust, to cover
liability or losses occurring by reason of the act or omission of a fiduciary,
if such insurance permits recourse by the insurer against the fiduciary in the
case of a breach of a fiduciary obligation by such fiduciary.
        14.9 Accounting by Trustees. Each year the Trustees shall render to the
Company an account of their administration of the Trust for the year ending on
the preceding 31st of December. The written approval of said account by the
Board of Directors or the Executive Committee of the Company shall, as to all
matters and transactions stated therein or shown thereby, be final and binding
upon all persons who are then or who may thereafter become interested in this
Plan and Trust.
        14.10 Compensation. No Trustee shall receive any compensa-tion for his
services as such Trustee. In the administration of said Trust the Trustees, if
they deem it advisable, may employ an executive director, secretary or treasurer
and fix reasonable compensation therefor, and a Trustee may act as such
executive director, secretary or treasurer and receive the compensation so
fixed. The Trustees may in their discretion employ clerical help, actuaries,
accountants, attorneys or other necessary personal services of a person or
corporation as may be necessary to properly administer, defend and protect the
Trust, and reasonable compensa-tion for said services may be paid by the
Trustees from the Trust in the event the Company does not elect to pay for such
services. Any taxes that may be levied against said Trust shall be paid by the
Trustees from the Trust assets after liability for said taxes, if any, has been
established, and in determining the liability for taxes the Trustees are
specifically authorized to use their own discretion in contesting taxes claimed
to be due against said Trust, and said Trustees may employ counsel for such
purposes and pay said counsel fees from the Trust assets in the event the
Company does not elect to pay said costs and fees.
        14.11 Trustees and Vacancies. The Trustees administering this Trust
shall at all times be Officers of the Company, and any Trustee may at any time
be removed from the office of Trustee, with or without cause, by the Board of
Directors or the Executive Committee of the Company. The Trustees named herein
shall serve as such Trustees until their resignation, death or removal by the
Board of Directors or the Executive Committee of the Company. When any Trustee
ceases to be an Officer of the Company he automatically ceases to be a Trustee.
Resignation of a Trustee shall be by written notice given to the Board of
Directors or the Executive Committee of the Company. Whenever a vacancy occurs
by resigna-tion, death or removal of one (1) or more of the Trustees, the Board
of Directors or the Executive Committee shall promptly fill said vacancy or
vacancies so created by naming a successor Trustee or successor Trustees
possessing the qualifications herein prescribed. All successor Trustees shall
have the same powers in connection with said Trust as the initial Trustees have,
and they shall be subject to the same limitations and directions as prescribed
herein for the initial Trustees.
        14.12 Rules. The Trustees may make proper rules for carrying out the
purposes of the Trust, and may amend said rules from time to time. A majority of
the Trustees shall constitute a quorum, and the action taken by a quorum shall
be controlling and shall be deemed the act of the Trustees. The Trustees may
designate any one (1) of their number to act as chairman or presiding officer.
Any one (1) of the Trustees shall be and is hereby authorized to affix his
signature as the signature of all of the Trustees when such may be desirable in
the performance of their duties pursuant hereto. This Plan and Trust shall be
construed and enforced according to the Laws of the State of Missouri, and all
provisions thereof shall be administered according to the laws of such state.
Any suit at law or in equity brought against the Trustees or the Company by any
person, firm or corporation, including the participants in the Plan, must be
first instituted in Jackson County, Missouri, which County and State is the
situs of the parties hereto and the only jurisdiction within which this Plan and
Trust is to be administered or located.

ARTICLE XV

General Provisions

        15.1 Expenses. The Company shall pay all expenses incurred in
administering the Plan and managing the Trust assets. The Company shall not pay
any brokerage fees, commissions, stock transfer taxes and other charges and
expenses in connection with the purchase and sale of securities under the Plan.
        15.2 Source of Payment. Benefits pursuant to the Plan shall be payable
only out of the assets of the Trust or pursuant to any qualified nontransferable
annuity purchased pursuant to the provisions of ARTICLE X. No person shall have
any right under the Plan with respect to the assets of the Trust, or against any
Trustee, insurance company, or the Company, except as specifically provided for
herein.
        15.3 Inalienability of Benefits. The interest hereunder of any
participant, retired participant or beneficiary, except as may be required by a
Qualified Domestic Relations Order defined in Section 414(p) of the Internal
Revenue Code, or as otherwise provided in Section 401(a)(13) of the Internal
Revenue Code, shall not be alienable, either by assignment or by any other
method, and to the maximum extent permissible by law, shall not be subject to
being taken, by any process whatever, by the creditors of such participant,
retired participant or beneficiary.
        15.4 No Right to Employment. Nothing herein contained nor any action
taken under the provisions hereof shall be construed as giving any employee the
right to be retained in the employment of the Company.
        15.5 Unknown Heirs. If within four (4) years after any distribution
becomes due to a participant, retired participant or his beneficiary, the same
shall not have been claimed, provided due care shall have been exercised in
attempting to make such distri-bution, the amount thereof shall be treated as
forfeited and applied as provided for in ARTICLE XI.
        15.6 Accrued Benefit. The term "accrued benefit" shall mean the value of
a participant's account or accounts with respect to all funds in this Plan.
        15.7 Uniform Administration. Whenever in the administration of the Plan
any action is required by the Committee, such action shall be uniform in nature
as applied to all persons similarly situated and no such action shall be taken
which will discriminate in favor of shareholders of the Company, highly
compensated participants or participants whose principal duties consist of
supervising the work of others.
        15.8 Beneficiary. The word “beneficiary” shall be deemed to include the
estate of the participant, dependents of the partici-pant, persons who are the
natural objects of the participant’s bounty, and any person designated by the
participant to share in the benefits of the Plan and Trust after the death of
the participant. Wherever the rights of participants are stated or limited
herein, their beneficiaries shall be bound thereby.
        15.9 Severability. In the event that any provision of this Plan and
Trust shall be held invalid or illegal for any reason, such determination shall
not affect the remaining provisions of this Plan, but this Plan shall be
construed and enforced as if such invalid or illegal provision had never been
included in the Plan. This Plan shall be construed in accordance with the Laws
of the State of Missouri.
        15.10 Articles. Titles of Articles are for general infor-mation only and
this Plan shall not be construed by reference to such titles.
        15.11 Gender. Words used in the masculine gender shall be read and
construed to include the feminine gender.
        15.12 Plural. Wherever required, the singular of any word in this Plan
and Trust shall include the plural and the plural may be read in the singular.
        15.13 Disability. The term “disability” as used in this Plan means a
physical or mental condition of a participant which results in the receipt of
benefits by such participant pursuant to the provisions of either the Kansas
City Life Disability Plan or the Sunset Life Disability Plan.
        15.14 Initial Participation Date. The “initial participation date” shall
mean the first (1st) day of the first (1st) month designated by either the Board
of Directors or the Executive Committee of the Company for the commencement of
contributions and the administration of this Plan.
        15.15 Retirement Dates.

  (a) Commencing January 1, 1988, the normal retirement date for all employees
participating in this Plan shall be the earlier of the first (1st) day of the
month following attainment of sixty (60) years of age, or the first (1st) day of
the month following attainment of fifty-five (55) years of age and completion of
five (5) years of employ-ment. For purposes of determining the completion of
five (5) years of employment, the years of employment of an employee of Old
American Insurance Company prior to November 1, 1991 shall not be taken into
account.   (b) For the purposes of this Plan, a participant who reaches his
normal retirement date shall be deemed to have retired on such date and shall
thereupon become entitled to the retirement benefits herein, except as provided
in Subparagraph (c). The value of all contributions allocated to his respective
accounts shall be one hundred percent (100%) vested.   (c) A participant may
continue his employment for purposes herein beyond his normal retirement date,
and the participant will commence receiving benefits on his actual retirement
date; provided, however, distributions to a five percent (5%) owner of the
Company as defined in the Internal Revenue Code shall commence no later than
April 1st of the calendar year following the calendar year in which he attains
age seventy and one-half (70 1/2), and distributions to other participants shall
commence no later than April 1st of the year in which such other participant
attains the age of seventy and one-half (70 1/2), unless such other participant
shall have attained age seventy and one-half (70 1/2) prior to January 1, 1988
and was not a five percent (5%) owner at any time during the period beginning
with the Plan year ending with the year in which he attained age sixty-six and
one-half (66 1/2) and any subsequent year. Contri-butions may be continued until
such actual retirement date at the option of the participant. Effective January
1, 1989, the minimum distribution and the minimum dis-tribution incidental
benefit requirements of Internal Revenue Code Proposed Regulations 1.401(a)(9)-1
and 1.401(a)(9)-2 are hereby incorporated by reference. Effective January 1,
1997, for participants other than a five percent (5%) owner of the Company,
distributions shall commence no later than April 1st of the calendar year
following the later of:

    (i) the year in which the participant attains age 70 1/2, or     (ii) the
year in which the participant retires.

With respect to distributions under the Plan made on or after January 1, 2001
for calendar years beginning on or after January 1, 2001, the Plan will apply
the minimum distribution requirements of Code Sectionn 401(a)(9) in accordance
with the regulations under Code Section 401(a)(9) that were proposed on January
17,2001. This amendment shall continue in effect until the end of the last
calendar year beginning before the effective date of final regulations under
Code Section 401(a)(9) or such other date as may be specified in guidance
published by the Internal Revenue Service.
        15.16 Initial Qualification. The Company reserves the right to have all
its contributions returned to it free of this Trust, and to terminate said Plan
and Trust, if the Trust does not initially meet the qualification requirements
of the Internal Revenue Code.
        15.17 Company. The term “Company” means Kansas City Life Insurance
Company, a Missouri Corporation, Sunset Life Insurance Company of America, a
Missouri Corporation, Old American Insur-ance Company, a Missouri Corporation,
and any other subsidiary corporation of Kansas City Life Insurance Company
required to be treated as a single employer under Internal Revenue Code Section
414(b), (c), (m) and (o), any or all of which may sometimes be referred to
herein as affiliated corporations.
        15.18 Employee. The term “employee” shall mean any person employed by
Kansas City Life Insurance Company or any subsidiary corporation under the rules
of common law, and shall not include agents, general agents, consultants or
other independent contractors, or, effective January 1, 1989, leased employees
as defined in Section 414(n) or (o) of the Internal Revenue Code. Effective
January 1, 1997, “leased employee” shall mean any person other than an employee
of the Company who has performed services for the Company under an agreement
between the Company and a leasing organization on a substantially full time
basis for at least one (1) year, provided such services are performed under the
primary direction or control by the Company.
        Leased employees shall not participate in this Plan. Further-more, a
person who is not designated as an “employee” in the Company’s employment
records during a particular period of time, including a person designated as an
“independent contractor”, is not considered to be an employee during that period
of time. Such a person shall not be considered to be an employee even if a
determination is made by the Internal Revenue Service, the Depart-ment of Labor,
or any other government agency, court, or other tribunal, that such person is an
employee for any purpose, unless and until the Company in fact designates such
person as an employee for purposes of this Plan. If such a designation is made,
the designation shall be applied prospectively only unless the Company
specifically provides otherwise.
        15.19 Agents. Commencing January 1, 1990, no life insurance salesman of
Kansas City Life Insurance Company, sometimes referred to herein as “agent”
shall be eligible to participate. Accounts of all participating agents shall be
finally valued on the last business day of December, 1989, shall be one hundred
percent (100%) vested, and shall be paid to them in January, 1990 in such form
as permitted by the provisions of this Plan. No further deferral in this Plan
shall be permitted.
        15.20 Company Stock. The term "Company stock" shall mean shares of the
common capital stock of Kansas City Life Insurance Company.
        15.21 Executive Committee. Wherever in the Plan and Trust the term
"Executive Committee" is used, it shall be taken to mean only the Executive
Committee of the Board of Directors of Kansas City Life Insurance Company.
        15.22 Board of Directors. Wherever in the Plan and Trust the term “Board
of Directors” is used, it shall be taken to mean only the Board of Directors of
Kansas City Life Insurance Company.
        15.23 Maximum Limitation. Commencing January 1, 1983, in no event shall
the sum of the annual additions to a participant's account for any Plan year
exceed the lesser of:

  (a) Thirty thousand dollars ($30,000.00) (subject to annual adjustments
pursuant to Internal Revenue Code Section 415(d) and regulations), or   (b)
Twenty-five percent (25%) of such participant's compen-sation.

        Commencing January 1, 2002, except for Paragraph 3.1 and Internal
Revenue Code Section 414(v), the annual additions to a participant’s account for
any Plan year shall not exceed the lesser of:

  (a) Forty thousand dollars ($40,000.00) [subject to annual adjustments
pursuant to Internal Revenue Code Section 415(d)]   (b) One hundred percent
(100%) of such participant’s compensation within the meaning of Internal Revenue
Code Section 415(c)(3) for the Plan year.


        The compensation limit referred to in (b) shall not apply to any
contribution for medical benefits after separation from service [within the
meaning of Internal Revenue Code Sections 401(h) or 419A(f)(2)] which is
otherwise treated as an annual addition.
        15.24 Annual Additions. For the purposes of this Plan, "annual addition"
shall be the sum for any year of the Company contributions plus the amount of
any employee contributions, plus the forfeitures.
        15.25 Annual Additions Reduction. If any participant is a participant
under any other defined contribution plan maintained by the Company, the total
of the annual additions to such partici-pant’s account from all such defined
contribution plans shall not exceed the limitations set forth in Paragraph
15.23. If it is determined that as a result of the limitation set forth in the
preceding sentence, the annual additions to the participant’s account in this
Plan are excessive, a reduction of such shall be effected by a return to the
participant of a dollar amount (with any earnings attributable to the dollar
amount) from his elective accounts, which with an equal amount of the Company’s
contributions accounted for in accordance with the following formula, eliminates
such excess: The excess amounts in the participant’s Company account (Fund III)
must be used to reduce Company contributions for the next limitation year (and
succeeding limitation years, as necessary) for that participant if that
participant is covered by the Plan as of the end of the limitation year.
However, if the participant is not covered by the Plan as of the end of the
limitation year, then the excess amounts must be held in unallocated in a
suspense account for the limitation year and allocated and reallocated in the
next limitation year to all of the remaining participants in the Plan in
accordance with the rules set forth in Subparagraph (6)(i) of Regulation Section
1.415-6(b). Furthermore, the excess amounts must be used to reduce the Company
contributions for the next limitation year (and succeeding limi-tation years, as
necessary) for all of the remaining participants in the Plan. For purposes of
this Paragraph, excess amounts may not be distributed to participants or former
participants.
        15.26 Annual Additions Reduction. If any participant is a participant
under a defined benefit plan maintained by the Company, the sum of the defined
benefit plan fraction for a Plan year and the defined contribution plan fraction
for that year shall be no greater than one (1.00). If it is determined that the
limitation set forth in the preceding sentence has been exceeded, the numerator
of the defined benefit plan fraction shall be adjusted by freezing or adjusting
the rate of benefit authorized by the defined benefit plan so that the sum of
both fractions shall not exceed one (1) for the respective participant.
Effective January 1, 2000, this Paragraph shall not apply.
        15.27 Retirement Plan. As used in this section, the words "retirement
plan" shall mean:

  (a) Any profit sharing, pension or stock bonus plan described in Section
401(a) and 501(a) of the Internal Revenue Code;   (b) Any annuity plan or
annuity contract described in Section 403(a) or 403 (b) of the Internal Revenue
Code;   (c) Any qualified bond purchase plan described in Section 405(a) of the
Internal Revenue Code; and   (d) Any individual retirement account, individual
retirement annuity or retirement bond described in Section 408(a), 408(b) or 409
of the Internal Revenue Code.


        15.28 Defined Contribution Plan. As used in this section, the words
“defined contribution plan” shall mean a retirement plan which provides for an
individual account for each participant and for benefits based solely on the
amount contributed to the par-ticipant’s account and any income, expenses, gains
and losses, and any forfeitures of accounts of other participants which may be
allocated to such participant’s accounts.
        15.29 Defined Benefit Plan. As used in this section, the words "defined
benefit plan" shall mean any retirement plan which is not a defined contribution
plan.
        15.30 Defined Benefit Plan Fraction. As used in this section, the words
"defined benefit plan fraction" shall mean, for any Plan year, a fraction,

  (a) the numerator of which is the projected annual benefit of the participant,
that is, the annual benefit to which he would be entitled under the terms of the
defined benefit plan on the assumptions that he continues employment until his
normal retirement date as determined under the terms of the defined benefit
plan, that his compensation continues at the same rate as in effect in the Plan
year under consideration until his normal retirement date and that all other
relevant factors used to determine bene-fits under such defined benefit plan
remain constant as of the current Plan year for all future Plan years, under all
defined benefit plans maintained by the Company, determined as of the close of
the Plan year; and,   (b) the denominator of which is the lesser of: (i) the
maximum dollar limit for such year (for example, ninety thousand dollars
($90,000.00) for 1983, and adjusted annually for increases in the cost of living
as permitted under Section 415(d) of the Internal Revenue Code) times 1.25, or
(ii) the percentage of compensation limit for such year times 1.4.


        15.31 Defined Contribution Plan Fraction. As used in this section, the
words "defined contribution plan fraction" shall mean, for any Plan year, a
fraction,

  (a) the numerator of which is the sum of the annual additions to the
participant's account under all defined contribu-tion plans maintained by the
Company in that Plan year; and,   (b) the denominator of which is the sum of the
lesser of the following amounts, determined for the year and for each prior year
of service with the Company: (i) the product of 1.25 multiplied by the dollar
limitation in effect for the year, or (ii) the product of 1.4 multiplied by the
percentage of compensation limit (IRC 415(e)(3) as amended).   (c) In computing
the defined contribution plan fraction above, for years ending after December
31, 1982, at the election of the Company, the amount to be taken into account
for all years ending before January 1, 1983, may be computed to be an amount
equal to the denominator of the fraction, as in effect for the year ending in
1982, multiplied by a transition fraction,

    1. the numerator of which is the lesser of (i) fifty-one thousand eight
hundred seventy-five dollars ($51,875.00), or (ii) 1.4 multiplied by twenty-five
percent (25%) of the participant's compensation for the year ending in 1981;
and,     2. the denominator of which is the lesser of (i) forty-one thousand
five hundred dollars ($41,500.00), or (ii) twenty-five percent (25%) of the
participant's compensation for the year ending in 1981.

        15.32 Affiliated Company Participation. Notwithstanding anything in this
Agreement to the contrary, no employee of any subsidiary or affiliated
corporation of Kansas City Life Insurance Company shall have the right to make
contributions to this Plan unless such Plan shall have been adopted by the
corporation for which such employee is employed.
        15.33 Highly Compensated Person. Prior to January 1, 1997, the term
"highly compensated person", for the purposes of this Plan, shall mean any
employee who at any time during the preceding year, or the lookback year,

  (a) was a five percent (5%) owner of the Company, or   (b) had compensation in
excess of seventy-five thousand dollars ($75,000.00) per year, or   (c) was in
the highest paid twenty percent (20%) of the employees of the Company (ranked on
the basis of compensation paid during such year) with compensation in excess of
fifty thousand dollars ($50,000.00) per year (top-paid group), or   (d) was an
officer with compensation in excess of fifty percent (50%) of the amount in
effect under IRC Section 415(b)(1)(A) for such year (counting at least one (1)
officer, regardless of compensation; but counting no more than fifty (50), or if
less, ten percent (10%) of all employees or three (3) employees, whichever is
greater).


        In the case of the year for which the relevant determination is being
made, an employee not described in Subparagraph (b), (c) or (d) for the
preceding year (without regard to this Paragraph) shall not be treated as
described in Subparagraph (b), (c) or (d) unless such employee is a member of
the group consisting of the one hundred (100) employees paid the greatest
compensation during the year for which such determination is being made.
        For purposes of this Paragraph, “lookback year” shall be the twelve (12)
month period immediately preceding the year for which the relevant determination
is being made, and the term “compensa-tion” shall be compensation defined in
Paragraph 3.2 including additional amounts described in Code Sections 125,
402(e)(3), 402(h) and 403(b).
        If an employee is a “family member” of a five percent (5%) owner or of a
highly compensated employee who is one of the ten (10) most highly compensated
employees ranked on the basis of compensation paid by the employer during such
year, the employee and the five percent (5%) owner or top ten (10) highly
compensated employees will be aggregated and treated as a single employee
receiving compensation and a Plan contribution that is based on the compensation
or Plan contribution of such employee and five percent (5%) owner or top ten
(10) highly compensated employee. For this purpose, “family member” shall mean
the employee’s spouse and lineal ascendants or descendants, and the spouses of
the lineal ascendants or descendants. Effective January 1, 1997, for purposes of
Subparagraph (e) below, an employee who is a “family member” of a five percent
(5%) owner at any time during the year shall be considered a highly compensated
person regardless of compensation. For this purpose, “family member” shall mean
the five percent (5%) owner’s spouse, child, parent or grandchild.
        Effective January 1, 1997, "highly compensated person" shall mean an
employee who

  (e) was a five percent (5%) owner of the Company at any time during the year
or preceding year, or   (f) for the preceding year

    1. had compensation [as defined in Code Section 415(c)(3)] from the Company
in excess of $80,000.00, and     2. if the Company elects the application of
this clause for the preceding year, was in the group consisting of the top
twenty percent (20%) of the employees ranked on the basis of compensation paid
during such preceding year.

        The dollar amounts in Subparagraphs (b), (c) and (f)1 shall be adjusted
at the same time and in such manner as under Code Section 415(d) and Regulations
thereunder.
        In determining who is a highly compensated person, all employers
required to be aggregated under subsections (b), (c), (m), (n) and (o) of Code
Section 414 shall be taken into account as a single employer. However, leased
employees within the meaning of Code Sections 414(n) and (o) shall not be
considered employees if the leased employees are covered by a plan described in
Code Section 414(n)(5) and are not covered in any qualified plan maintained by
the employer.
        If a former employee separated from service prior to the calendar year
and was an active highly compensated person in the year of separation, or in any
year after attaining fifty-five (55), the former employee was counted as a
highly compensated person, the former employee shall be treated as an employee
for purposes of determining the number of highly compensated persons. However,
if such former employee separated from service prior to 1987, he will be treated
as a highly compensated person only if during the separation year (or the year
preceding the separation year) or any year after the employee attained age
fifty-five (55) [or the last year ending before the employee’s fifty-fifth
(55th) birthday], he received compensation in excess of fifty thousand dollars
($50,000.00) or was a five percent (5%) owner.
        For purposes of determining the number of employees in Sub-paragraphs
(c) and (f)2, nonresident aliens shall not be treated as employees. Employees
who (1) have not completed six (6) months of service, or (2) normally work less
than seventeen and one-half (17 1/2) hours per week, or (3) normally work less
than six (6) months during any year, or (4) have not attained age twenty-one
(21) shall also be excluded (but these latter employees will still be
con-sidered for purposes of identifying the particular employees in the top-paid
group), and (5) to the extent allowable under regulations, employees covered by
a collective bargaining agreement between the Company and employee
representatives.
        15.34 Direct Rollovers. The provisions of this Paragraph shall be
effective January 1, 1993 and apply to distributions after January 1, 1993.
Notwithstanding any provision of this Plan to the contrary, a distributee may
elect to have any portion of an eligible rollover distribution paid directly to
an eligible retirement plan specified by the distributee in a direct rollover.
The Administrative Committee may prescribe the time and manner in which this
election is made.
        As used in this Paragraph, "eligible rollover distribution", "eligible
retirement plan", "distributee", and "direct rollover" shall mean:

  (a) "Eligible rollover distribution" is any distribution of all or any portion
of the balance to the credit of the distributee. However, an eligible rollover
distribution shall not include:

    (i) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expec-tancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten (10) years or more;     (ii) any distribution required
under Code Section 401(a)(9); or     (iii) beginning January 1, 1999, any
hardship dis-tribution described in Code Section 401(k)(2)(B)(i)(IV) received
after December 31, 1998, and, beginning January 1, 2002, any amount distributed
on account of hardship; or     (iv) the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities. However, beginning
January 1, 2002, a portion of the distribution shall not fail to be an eligible
rollover distribution merely because the portion consists of after tax employee
contributions which are not includible in gross income. Such portion may be
transferred only to an individual retire-ment account described in Code Section
408(a) or an individual retirement annuity described in Code Section 408(b), or
to a qualified defined contribution plan described in Code Section 401(a) or
403(a) that agrees to separately account for amounts so transferred, including
separately accounting for the portion of the distribution which is includible in
gross income and the portion of the distribution which is not so includible.

  (b) "Eligible retirement plan" is:

    (i) an individual retirement account (described in Code Section 408(a)) or
individual retirement annuity (described in Code Section 408(b)); or     (ii) an
annuity plan (described in Code Section 403(a)); or     (iii) a qualified trust
(described in Code Section 401(a)) that accepts the distributee’s eligible
rollover distribution. However, in the case of an eligible rollover distribution
to a surviving spouse, eligible retirement plan shall mean only the items in (i)
above.     (iv) beginning January 1, 2002, an annuity contract described in Code
Section 403(b) and an eligible plan described in Code Section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political sub-division of a state and which agrees
to separately account for amounts transferred into such plan from this Plan.

  (c) “Distributee” shall include an employee or former employee. An employee’s
or former employee’s surviving spouse and the employee’s or former employee’s
spouse or former spouse who is an alternate payee under a qualified domestic
relations order (defined in Code Section 414(p)) are distributees with regard to
the interest of the spouse or former spouse.   (d) "Direct rollover" is a
payment by the Plan to the eligible retirement plan specified by the
distributee.

        15.35 Participants who Enter Armed Forces. Effective December 12, 1994,
notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Code Section 414(u). Further, the repayment of any
elective account loan made under Paragraph 9.5 will be suspended as permitted by
Code Section 414(u)(4).
        15.36 Contribution Under Mistake of Fact. If a contribution is made by
the Company by a mistake of fact, such contribution may be returned to the
Company within one (1) year after the payment of the contribution. Any
contribution returned to the Company shall not include any investment earnings
thereon, but shall be net of any investment losses thereon.
        15.37 Contributions Conditioned on Deductibility. Company contributions
are expressly conditioned upon deductibility of contributions under Section 404
of the Internal Revenue Code. If any part or all of a contribution is disallowed
as a deduction under Section 404, then to the extent a contribution is
disallowed as a deduction, it may be returned to the Company within one (1) year
after the later of the date of payment of the contribution or the date the
deduction for the contribution was disallowed. Any con-tributions returned shall
not include any investment earnings thereon, but shall be net of any investment
losses thereon.

ARTICLE XVI

Top Heavy Provisions

        16.1 Compensation Limits. With respect to compensation as defined in
this Plan, for any Top Heavy Plan year, compensation in excess of two hundred
thousand dollars ($200,000.00), or such other amount as the Secretary of the
Treasury may designate, shall be disregarded. Beginning January 1, 1989,
compensation to be dis-regarded shall be the amount stated in Paragraph 3.2.
Furthermore, for the purposes of this ARTICLE XVI, compensation shall be as
defined in Paragraph 3.2.
        16.2 Key Employee. “Key employee” means any employee or former employee
(and his beneficiaries) who, at any time during the Plan year or any of the
preceding four (4) Plan years, is:

  (a) An officer of the Company, as that term is defined within the meaning of
the regulations under Internal Revenue Code Section 416. For the years 1984
through 1987, an officer is not treated as a key employee if the officer has an
annual compensation of forty-five thousand dollars ($45,000.00) or less.   (b)
One of the ten (10) employees owning (or considered as owning within the meaning
of Code Section 318) the largest interests in all employers required to be
aggre-gated under Code Sections 414(b), (c), and (m). However, an employee will
not be considered a top ten (10) owner for a Plan year if the employee earns
less than thirty thousand dollars ($30,000.00), or such other amount adjusted in
accordance with Code Section 415(c)(1)(A) as in effect for the calendar year in
which the determi-nation date falls.   (c) A five percent (5%) owner of the
Company. “Five percent (5%) owner” means any person who owns (or is considered
as owning within the meaning of Code Section 318) more than five percent (5%) of
the total combined voting power of all stock of the Company.   (d) A one percent
(1%) owner of the Company having an annual compensation from the Company of more
than one hundred fifty thousand dollars ($150,000.00). “One percent (1%) owner”
means any person who owns (or is considered as owning within the meaning of Code
Section 318) more than one percent (1%) of the outstanding stock of the Company
or stock possessing more than one percent (1%) of the total combined voting
power of all stock of the Company. In determining percentage ownership
hereunder, employers that would otherwise be aggregated under Code Sections
414(b), (c), and (m) shall be treated as separate employers. However, in
determining whether an individual has compensation of more than one hundred
fifty thousand dollars ($150,000.00), compensation from each employer required
to be aggregated under Code Sections 414(b), (c), and (m) shall be taken into
account.


        16.3 Non-Key Employee. "Non-key employee" means any employee who is not
a key employee.
        16.4 Super Top Heavy Plan. "Super Top Heavy Plan" means, for Plan years
commencing after December 31, 1983, that, as of the determination date, (1) the
present value of accrued benefits of key employees, or (2) the sum of the
aggregate accounts of key employees under this Plan and any Plan of the
Company’s aggregation group, exceeds ninety percent (90%) of the present value
of accrued benefits or the aggregate accounts of all participants under this
Plan and any Plan of the Company’s aggregation group.
        16.5 Top Heavy Plan. “Top Heavy Plan” means, for Plan years commencing
after December 31, 1983, that, as of the determination date, (1) the present
value of accrued benefits of key employees, or (2) the sum of the aggregate
accounts of key employees under this Plan and any Plan of the Company’s
aggregation group, exceeds sixty percent (60%) of the present value of accrued
benefits or the aggregate accounts of all participants under this Plan and any
Plan of the Company’s aggregation group.
        16.6 Top Heavy Plan Year. "Top Heavy Plan year" means any calendar year
after December 31, 1983 in which the Plan is a top heavy plan.
        16.7 Top Heavy Plan Requirements.

  (a) For any “Top Heavy Plan year”, the following provisions shall apply
notwithstanding any other provision in this Plan to the contrary:

    1. Any person who is a participant in this Plan in any year in which it
shall be a “Top Heavy Plan” shall have his or her benefits vested in accordance
with the following schedules: twenty percent (20%) after two (2) years of
service; forty percent (40%) after three (3) years of service; sixty percent
(60%) after four (4) years of service; eighty percent (80%) after five (5) years
of service; and one hundred percent (100%) after six (6) years of service.
Effective January 1, 1989, there shall be no decrease in a participant’s
nonforfeitable percentage in the event the Plan’s status as top heavy changes
for any year. Further, if the vesting schedule shifts in and out of the above
schedule for any year because the Plan’s top heavy status changes, such shift
shall be considered an amendment of the vesting schedule. If this occurs, each
participant with at least three (3) years of service with the Company may elect
to have his nonforfeitable percentage determined without regard to the shift.
The election period will begin with the date the deemed amendment is made and
shall end on the later of:

      A. Sixty (60) days after the deemed amendment is adopted;       B. Sixty
(60) days after the deemed amendment is effective; or       C. Sixty (60) days
after the participant is issued written notice of the deemed amendment by the
Administrative Committee.

    2. Notwithstanding anything in this plan to the contrary, for any Top Heavy
Plan Year, the Company shall make a minimum contribution for each non-key
employee equal to three percent (3%) of such non-key employee’s salary, which
shall be invested and accounted for in Fund III.     3. For any year in which
this Plan is top heavy, each non-key employee will receive a minimum
contribu-tion if the non-key employee has not separated from service at the end
of the top heavy year, regard-less of whether the non-key employee has less than
one thousand (1,000) hours of service in such year. Furthermore, such non-key
employee shall receive such minimum contribution regardless of his or her level
of compensation, and regardless of whether he or she declines to make a
mandatory personal contribution. No such minimum contribution made by the
Company pursuant to these top heavy provisions shall be subject to forfeiture if
a non-key employee withdraws his or her mandatory contributions.     4.
Notwithstanding the foregoing, so long as any non-key employee is covered by
both the Company’s Pension Plan and this Plan, the minimum contri-bution
required herein shall be satisfied by the accrual of the defined benefit minimum
by the respective non-key employee for any top heavy year.     5. If the Company
shall be maintaining both this Plan and a defined benefit plan in any top heavy
year, a factor of 1.0 must be applied to the denominators of the defined benefit
and defined contribution fractions.

        16.8 Determination of Top Heavy Status.

  (a) This Plan shall be a Top Heavy Plan for any Plan year commencing after
December 31, 1983, in which, as of the determination date, (1) the present value
of accrued benefits of key employees, or (2) the sum of the aggregate accounts
of key employees under this Plan and any Plan of an aggregation group, exceeds
sixty percent (60%) of the present value of accrued benefits or the aggregate
accounts of all participants under this Plan and any Plan of an aggregation
group.     If any participant is a non-key employee for any Plan year, but such
participant was a key employee for any prior Plan year, such participant’s
present value of accrued benefit and/or aggregate account balance shall not be
taken into account for purposes of determining whether this Plan is a Top Heavy
Plan (or whether any aggregation group which includes this Plan is a Top Heavy
group).   (b) This Plan shall be a Super Top Heavy Plan for any Plan year
commencing after December 31, 1983, in which, as of the determination date, (1)
the present value of accrued benefits of key employees, or (2) the sum of the
aggre-gate accounts of key employees under this Plan and any Plan of an
aggregation group, exceeds ninety percent (90%) of the present value of accrued
benefits or the aggregate accounts of all participants under this Plan and any
Plan of an aggregation group.   (c) Aggregate account. A participant's aggregate
account as of the determination date is the sum of:

    1. His participant’s account balance as of the most recent valuation
occurring within a twelve (12) month period ending on the determination date.  
  2. Contributions that would be allocated as of a date not later than the
determination date, even though those amounts are not yet made or required to be
made.     3. Any Plan distributions made within the Plan year that includes the
determination date or within the four (4) preceding Plan years. However, in the
case of distributions made after the valuation date and prior to the
determination date, such dis-tributions are not included as distributions for
Top Heavy purposes to the extent that such distributions are already included in
the participant’s aggregate account balance as of the valuation date.
Notwithstanding anything herein to the contrary, all distributions, including
distributions made prior to January 1, 1984, will be counted.     4. Any
employee contributions, whether voluntary or mandatory. However, amounts
attributable to tax deductible qualified employee contributions shall not be
considered to be a part of the participants aggregate account balance.

  (d) "Aggregation group" means either a required aggregation group or a
permissive aggregation group as hereinafter determined.

    1. Required aggregation group. In determining a required aggregation group
hereunder, each Plan of the Company in which a key employee is a parti-cipant,
and each other Plan of the Company which enables any Plan in which a key
employee participates to meet the requirements of Code Sections 401(a)(4) and
410, will be required to be aggregated. Such group shall be known as a required
aggregation group, and shall include any terminated plan which if it had not
been terminated would have been required to be included in the aggregation
group.       In the case of a required aggregation group, each Plan in the group
will be considered a Top Heavy Plan if the required aggregation group is a Top
Heavy group. No Plan in the required aggregation group will be considered a Top
Heavy Plan if the required aggregation group is not a Top Heavy group.     2.
Permissive aggregation group. The Company may also include any other Plan not
required to be included in the required aggregation group, provided the
resulting group, taken as a whole, would continue to satisfy the provisions of
Internal Revenue Code Sections 401(a) or 410. Such group shall be known as a
permissive aggregation group.       In the case of a permissive aggregation
group, only a Plan that is part of the required aggregation group will be
considered a Top Heavy Plan if the permissive aggregation group is a Top Heavy
group. No Plan in the permissive aggregation group will be considered a Top
Heavy Plan if the permissive aggregation group is not a Top Heavy Plan group.  
  3. Only those Plans of the Company in which the determination dates fall
within the same calendar year shall be aggregated in order to determine whether
such Plans are Top Heavy Plans.     4. For purposes of determining the present
value of the cumulative accrued benefit for any employee, or the amount of the
account of any employee, the value or amount shall be increased by the aggregate
distributions made with respect to such employee under the plan during the five
year period ending on the determination date. The preceding sentence also
applies to distributions under a terminated plan which if it had not been
terminated would have been required to be included in an aggregation group. If
any individual is a non-key employee with respect to any plan for any plan year,
but such individual was a key employee with respect to such plan for any prior
plan year, any accrued benefit for such employee (and the account of such
employee) shall not be taken into account. The accrued benefit of an employee
who has performed no services for the Company during the five (5) year period
ending on the determination date will not be taken into account.

  (e) “Determination date” means (1) the last day of the preceding Plan year, or
(2) in the case of the first Plan year, the last day of such Plan year.   (f)
Present value of accrued benefit. In the case of a defined benefit plan, a
participant’s present value of accrued benefit shall be as determined under the
provisions of the applicable defined benefit plan.   (g) "Top Heavy group" means
an aggregation group in which, as of the determination date, the sum of:

    1. The present value of accrued benefits of key employees under all defined
benefit plans included in the group; and     2. The aggregate accounts of key
employees under all defined contribution plans included in the group, exceeds
sixty percent (60%) of a similar sum determined for all participants.

  (h) Notwithstanding anything herein to the contrary, the effective date
otherwise provided for herein for the application of Code Section 416 to this
Plan (Plan years beginning after December 31, 1983) shall be extended in
accordance with any legislative act of Congress.


        16.9 Modification of Top Heavy Rules.

  (a) For Plan years beginning after December 31, 2001, this paragraph shall
apply for purposes of determining whether the Plan is top heavy under code
Section 416(g), and whether the Plan satisfies the minimum requirements of Code
Section 416(c) for such years. This paragraph amends paragraphs of this ARTICLE
XVI, including, but not limited to, part or all of Paragraphs 16.2, 16.7(a)1 and
(a)2, and 16.8(c)(3).   (b) “Key employee” means any employee or former employee
(including any deceased employee) who at any time during the Plan year that
includes the determination date was an officer of the Company having annual
compensation greater than $130,000.00 [as adjusted under Code Section 416(i)(l)]
for Plan years beginning after December 31, 2002, a five percent (5%) owner of
the Company, or a one percent (1%) owner of the Company having annual
compen-sation of more than $150,000.00. For this purpose, annual compensation
means compensation within the meaning of Code Section 415(c)(3). The
determination of who is a key employee will be made in accordance with Code
Section 416(i)(l) and the applicable regulations and other guidance of general
applicability issued thereunder.   (c) For purposes of determining the present
values of accrued benefits and the amounts of account balances of employees as
of the determination date, the following shall apply:

    1. The present value of accrued benefits and the amounts of account balances
of a employee as of the determination date shall be increased by the
distributions made with respect to the employee under the Plan and any plan
aggregated with the Plan under Code Section 416(g)(2) during the one (1) year
period ending on the determination date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In
the case of a distribution made for a reason other than separation from service,
death or disability, this provision shall be applied by substituting “five (5)
year period” for” one (1) year period”.     2. The accrued benefits and accounts
of any individual who has not performed services for the Company during the one
(1) year period ending on the deter-mination date shall not be taken into
account.

  (d) Company matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code Section 416(c)(2) and
the Plan. Company matching contributions that are used to satisfy the minimum
contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Code Section 401(m).   (e) Notwithstanding the foregoing, so long as any non-key
employee is covered by both this Plan and the Kansas City Life Insurance Company
Cash Balance Pension Plan, the minimum contribution required herein shall be
satisfied by the accrual of the defined benefit minimum by the respective
non-key employee for any top heavy year.

ARTICLE XVII

Disabled Employee Participants

        17.1 Contributions Cease on Disability. Notwithstanding anything in this
Plan to the contrary, when an employee-participant commences to receive benefits
because of disability as defined in this Plan, he shall not be permitted to
continue contributions, and all Company contributions for his benefit shall
cease until such time as he again qualifies as a full time active employee.
        17.2 Vesting at Disability. During any period of time in which a
participant shall qualify for benefits because of disability as defined in this
Plan, he shall be treated as if his employment is continuous for purposes of
vesting and shall continue to vest at the rate provided by ARTICLE VIII herein.
        17.3 Distribution. At such time as a disabled participant attains
eligibility for retirement pursuant to Paragraph 15.15 herein, his or her fully
vested accounts may then be distributed in accordance with Plan provisions.


        IN WITNESS WHEREOF, the Company has caused this Twenty-seventh Amendment
to be executed by its authorized Officers and its Cor-porate Seal to be hereunto
affixed, and the Trustees have executed this Trust, all on the day of , 2002.

  KANSAS CITY LIFE INSURANCE COMPANY           By:                           
Its: Vice President

ATTEST:



By:                                 
Its: Assistant Secretary

TRUSTEES